Contract with Approved Entity Pursuant to section 1860D-31 of the Social
Security Act for the
Operation of a Medicare-Approved Prescription Drug Discount Card

Between

Centers for Medicare & Medicaid Services (hereinafter referred to as “CMS”)

And

WellCare of Louisiana, Inc.
(hereinafter referred to as the “Card Sponsor”)

CMS and the Card Sponsor, an entity that has been determined eligible to operate
a Medicare-approved prescription drug discount card by the Administrator of CMS
under 42 CFR §403.806, agree to the following for the purposes of section
1860D-31 of the Social Security Act (hereinafter referred to as “the Act.”)

Article I

Term of Contract

The term of this contract shall be from the date of the Card Sponsor’s
authorized representative’s signature through December 31, 2005, with the Card
Sponsor required to continue to make available to beneficiaries still enrolled
on December 31, 2005 drug discounts and any remaining transitional assistance
until the earlier of each enrollee’s effective date of enrollment in a Part D
drug plan or the last day of the initial open enrollment period for Part D. The
Card Sponsor shall not accept new enrollments after December 31, 2005. There
shall be no renewal of this contract under section 1860D-31 of the Act.

Article II

Medicare-Approved Prescription Drug Discount Card



  A.   The Card Sponsor agrees to operate a Medicare-Approved Drug Discount
Card(s) (hereinafter referred to as a “drug card”), as described in its
application for Medicare approval and in compliance with the provisions of this
contract, which incorporates in its entirety the December 16, 2003 Solicitation
for Applications (for non-Medicare Managed Care Contractors) (as amended by the
final version of the Solicitation released by CMS on January 15, 2004)
[Attachment A or the “solicitation’] (hereinafter collectively referred to as
“the contract”). The Card Sponsor also agrees to operate in accordance with the
regulations at 42 CFR §§ 403.800 through 403.822, and section 1860D-31 of the
Social Security Act, and the solicitation, as well as other applicable Federal
statutes, regulations, and policies. This contract is deemed to incorporate any
changes that are required by statute to be implemented during the term of this
contract and any regulations or policies implementing or interpreting such
statutory provisions.



  B.   CMS agrees to perform its obligations to the Card Sponsor, including
those obligations relating to transitional assistance made available to drug
card enrollees, throughout the term of this contract, consistent with the
regulations at 42 CFR §§ 403.800 through 403.822, section 1860D-31 of the Social
Security Act, and the solicitation, as well as other applicable Federal
statutes, regulations, and policies.

Article III

Functions to be Performed by the Card Sponsor

A. DRUG CARD OFFERING



  1.   Card Sponsor agrees to comply with the prescription drug discount,
rebate, and formulary requirements of 42 CFR §403.806(d) and the qualifications
stated in Section 3.2 of the solicitation.



  2.   Card Sponsor agrees to report to CMS changes in its drug card offering
(including changes in negotiated prices) in accordance with the schedule and
format requirements posted by CMS on its web site.

B. SERVICE AREA AND PHARMACY ACCESS



  1.   The Card Sponsor agrees to comply with the service area and pharmacy
access requirements of 42 CFR §403.806(f) and Sections 3.3.1 and 3.3.2 of the
solicitation for the service identified for each drug card(s) described in the
Card Sponsor’s application(s) for Medicare approval.

C. ELIGIBILITY AND ENROLLMENT



  1.   The Card Sponsor agrees to enroll in its drug card(s) all Medicare
beneficiaries residing within their drug card(s) service area(s) who apply for
enrollment in the Card Sponsor’s drug card(s) and meet the drug card eligibility
requirements of 42 CFR §403.810(a) and the qualifications stated in
Section 3.5.1 of the solicitation.



  2.   The Card Sponsor agrees to administer the transitional assistance program
for all card enrollees who apply for transitional assistance and meet the
eligibility requirements stated in 42 CFR §403.810(b), (c) and (d) and the
qualifications stated in Section 3.5.2 of the solicitation.



  3.   The Card Sponsor agrees to enroll (including tasks related to
transitional assistance eligibility determinations) and disenroll Medicare
beneficiaries from its drug card(s) in accordance with 42 CFR §403.811 (a) and
(b) and the qualifications stated in Sections 3.5.1 and 3.5.2 of the
solicitation.



  4.   The Card Sponsor agrees to cooperate with CMS’s contracted independent
review entity in processing applying beneficiaries’ requests for eligibility
reconsideration in accordance with 42 CFR §403.810(g) and the qualifications
stated in Sections 3.5.2 and 3.5.3 of the solicitation.



  5.   If the Card Sponsor elects to charge an annual enrollment fee, the Card
Sponsor agrees to comply with 42 CFR §403.811(c) and the qualifications stated
in Section 3.5.1 of the solicitation.

D. CARD SPONSOR PAYMENT AND TRACKING OF TRANSITIONAL ASSISTANCE

The Card Sponsor agrees to administer the payment of transitional assistance to
eligible beneficiaries consistent with 42 CFR §403.808 and 42 CFR §403.806(e)
and Sections 3.5.4 and 3.5.5 of the solicitation.

E. CMS REIMBURSEMENT OF CARD SPONSORS FOR TRANSITIONAL ASSISTANCE

The Card Sponsor agrees to comply with the qualifications stated in
Sections 3.5.4 and 3.5.5 of the solicitation to receive reimbursement from CMS
for transitional assistance used by enrollees in the Card Sponsor’s drug
card(s). CMS agrees to pay any enrollment fee for transitional assistance
enrollees to the Card Sponsor in accordance with 42 CFR § 403.808(c). The Card
Sponsor recognizes that transitional assistance and enrollment fees paid by CMS
are paid with Federal funds.

F. OTHER DRUG-RELATED ITEMS AND SERVICES INSIDE THE SCOPE OF THE APPROVAL

Consistent with 42 CFR § 403.806(h) and Section 3.4 of the solicitation, the
Card Sponsor agrees that it may provide under the approval, at its discretion,
non-required additional services related to a covered drug card drug (e.g.,
durable medical equipment related to a covered drug) or discounts on
over-the-counter drugs for no extra charge to enrollees. These services would be
in addition to the basic program requirements, such as 1) offering negotiated
prices on covered discount card drugs, 2) ensuring convenient pharmacy access,
3) reducing the likelihood of medical errors and adverse drug interactions, 4)
providing customer service and information and outreach materials, 5) providing
a grievance mechanism, and 6) administering transitional assistance. The Card
Sponsor agrees that its drug card enrollees shall not be charged an additional
fee for either required services or additional services provided under the
approval.

G. INFORMATION AND OUTREACH ACTIVITIES



  1.   The Card Sponsor agrees to develop information and outreach materials and
conduct information and outreach activities in a manner consistent with the
requirements of 42 CFR §403.806(g)(1) through (5) and the qualifications stated
in Section 3.5.9 of the solicitation, as well as the Information and Outreach
Guidelines posted on the CMS web site.



  2.   The Card Sponsor agrees to comply with the marketing limitations stated
in 42 CFR § 403.813(a).

H. CUSTOMER SERVICE

The Card Sponsor agrees to operate a call center to serve its drug card
enrollees, potential applicants, and pharmacists that meets at least
qualifications stated in 42 CFR §403.806(g)(6) and Section 3.5.6 of the
solicitation.

I. REDUCTION OF MEDICAL ERRORS

Consistent with 42 CFR § 403.806(g)(7) and Section 3.5.7 of the solicitation,
the Card Sponsor agrees to operate a system, supported by scientific and
clinical literature, to reduce the likelihood of medication errors and adverse
drug interactions and to improve medication use.

J. GRIEVANCES/CUSTOMER COMPLAINTS

The Card Sponsor agrees to establish and maintain a grievance process to track
and address in a timely manner enrollees’ complaints about any aspect of the
Card Sponsor’s operations consistent with the provisions of 42 CFR §403.806(j)
and the qualifications stated in Section 3.5.8 of the solicitation.

K. TIMEFRAMES

The Card Sponsor agrees that it may not begin any information and outreach or
enrollment activities related to its drug card(s) until:
1. CMS approves of the Card Sponsor’s information and outreach materials;



  2.   the Card Sponsor provides to CMS executed contracts with its
subcontractors, if any, and copies of all versions of its pharmacy network
contracts;



  3.   the Card Sponsor has executed contracts with its network pharmacies
satisfactory to CMS;



  4.   the Card Sponsor has operationalized its call center in accordance with
Article III. H; and



  5.   the Card Sponsor establishes and maintains CMS approval of a system for
conducting electronic transactions with CMS.

Article IV

Reporting and Record Retention

A. CARD SPONSOR REPORTING

The Card Sponsor agrees to report to CMS data, in accordance with Section 3.6 of
and Attachment 6 to the solicitation, consistent with the provisions of 42 CFR
§403.806(i)(1), (2), (3), and (4). In addition, the Card Sponsor agrees to
submit to CMS at the request of CMS a description of the services provided under
the Card Sponsor’s drug card(s) in accordance with 42 CFR §403.806(i)(5).

B. RECORD RETENTION

The Card Sponsor agrees to retain records that it creates, collects, or
maintains as part of its operations of a drug card(s) for at least six years
following the termination of this contract in accordance with 42 CFR
§403.813(b). For the period during which the Card Sponsor retains these records,
the Card Sponsor shall continue to apply security and privacy protections as
required under 42 CFR §403.812(b) and 42 CFR §403.812(c)(1). At the end of this
period, the Card Sponsor will certify to CMS in writing that such records have
been destroyed or, if it is infeasible to destroy such records, protections are
extended to such information to the extent required by law.

Article V

HIPAA Transactions/Privacy/Security



  A.   The Card Sponsor agrees that it will comply with 42 CFR §403.812 and the
qualifications of Sections 3.5.10 and 3.5.11 of the solicitation.



  B.   The Card Sponsor agrees to comply with the Privacy Rule as it applies to
business associates of CMS for the purposes of operating the transitional
assistance portion of its drug card(s) as follows:

1. Obligations and Activities of the Card Sponsor



  a.   The Card Sponsor agrees to not use or disclose protected health
information other than as permitted or required by this contract or as required
by law.



  b.   The Card Sponsor agrees to use appropriate safeguards to prevent use or
disclosure of the protected health information other than as provided for by
this contract.



  c.   The Card Sponsor agrees to mitigate, to the extent practicable, any
harmful effect that is known to the Card Sponsor of a use or disclosure of
protected health information by the Card Sponsor in violation of the
requirements of this contract.



  d.   The Card Sponsor agrees to report to CMS any use or disclosure of the
protected health information not provided for by this contract of which it
becomes aware.



  e.   The Card Sponsor agrees to ensure that any agent, including a
subcontractor, to whom it provides protected health information received from,
or created or received by the Card Sponsor on behalf of CMS agrees to the same
restrictions and conditions that apply through this contract to the Card Sponsor
with respect to such information.



  f.   The Card Sponsor agrees to provide access, at the request of CMS to
protected health information in a designated record set, to CMS or, as directed
by CMS, to an individual in order to meet the requirements under 45 CFR §
164.524.



  g.   The Card Sponsor agrees to make any amendment(s) to protected health
information in a designated record set that CMS directs or agrees to pursuant to
45 CFR § 164.526 at the request of CMS or an individual.



  h.   The Card Sponsor agrees to make internal practices, books, and records,
including policies and procedures and protected health information, relating to
the use and disclosure of protected health information received from, or created
or received by the Card Sponsor on behalf of CMS available to CMS for purposes
of determining CMS’ compliance with the Privacy Rule.



  i.   The Card Sponsor agrees to document such disclosures of protected health
information and information related to such disclosures as would be required for
CMS to respond to a request by an individual for an accounting of disclosures of
protected health information in accordance with 45 CFR § 164.528.



  j.   The Card Sponsor agrees to provide to CMS or an individual information
collected in accordance with Article V.B.1.i of this contract to permit CMS to
respond to a request by an individual for an accounting of disclosures of
protected health information in accordance with 45 CFR § 164.528.

2. Permitted Uses and Disclosures by the Card Sponsor –



  a.   Except as otherwise limited in this contract, the Card Sponsor may use or
disclose protected health information on behalf of, or to provide services to,
CMS for purpose of administering the transitional assistance program, if such
use or disclosure of protected health information would not violate the Privacy
Rule if done by CMS or the minimum necessary policies and procedures of CMS.



  b.   Except as otherwise limited in this contract, the Card Sponsor may use
protected health information for the proper management and administration of the
Card Sponsor or to carry out the legal responsibilities of the Card Sponsor.



  c.   Except as otherwise limited in this amendment, the Card Sponsor may
disclose protected health information for the proper management and
administration of the Card Sponsor, provided that disclosures are required by
law, or the Card Sponsor obtains reasonable assurances from the person to whom
the information is disclosed that it will remain confidential and used or
further disclosed only as required by law or for the purpose for which it was
disclosed to the person, and the person notifies the Card Sponsor of any
instances of which it is aware that in which the confidentiality of the
information has been breached.



  d.   The Card Sponsor may use protected health information to report
violations of law to appropriate Federal and State authorities, consistent with
45 CFR § 164.502(j)(1).



  3.   Provisions for CMS to Inform the Card Sponsor of Privacy Practices and
Restrictions –



      a            CMS shall notify the Card Sponsor of any limitation(s) in its
notice of privacy practices of CMS in accordance with 45 CFR § 164.520, to the
extent that such limitation may affect the Card Sponsor’s use or disclosure of
protected health information.



  b.   CMS shall notify the Card Sponsor of any changes in, or revocation of,
permission by the individual to use or disclose protected health information, to
the extent that such changes may affect the Card Sponsor’s use or disclosure of
protected health information.



  c.   CMS shall notify the Card Sponsor of any restriction to the use or
disclosure of protected health information that CMS has agreed to in accordance
with 45 CFR § 164.522, to the extent that such restriction may affect the Card
Sponsor’s use or disclosure of protected health information.



  4.   Permissible Requests by CMS — CMS shall not request that the Card Sponsor
use or disclose Protected Health Information in any manner that would not be
permissible under the Privacy Rule if done by CMS. This provision shall not
apply to the specific Card Sponsor uses and disclosures of protected health
information as described in Article V.B.2.

5. Effect of Termination



  a.   Except as provided in paragraph (b) of this section, upon expiration of
the record retention period described in Article IV.B., the Card Sponsor shall
return or destroy all protected health information received from CMS, or created
or received by the Card Sponsor on behalf of CMS. This provision shall apply to
protected health information that is in the possession of subcontractors or
agents of the Card Sponsor. The Card Sponsor shall retain no copies of the
protected health information.



  b.   In the event that the Card Sponsor determines that returning or
destroying the protected health information is infeasible, the Card Sponsor
shall provide to CMS notification of the conditions that make return or
destruction infeasible. Upon CMS agreement that return or destruction of
protected health information is infeasible, the Card Sponsor shall extend the
protections of this contract to such protected health information and limit
further uses and disclosures of such protected health information to those
purposes that make the return or destruction infeasible, for so long as the Card
Sponsor maintains such protected health information.



  C.   The Card Sponsor agrees that it will ensure that all its agents and
subcontractors comply with all of the requirements of 42 CFR §403.812 when
performing functions on the Card Sponsor’s behalf related to the operation of
the Card Sponsor’s drug card(s).

Article VI

Business Integrity and Financial Stability

The Card Sponsor agrees to maintain a satisfactory record of financial stability
and business integrity during the term of this contract in accordance with 42
CFR §403.806(b)(2), and to require the same of any subcontractor on whom the
Card Sponsor relied during the application process to satisfy the 3 years
experience requirement in 42 CFR §403.806(a)(2) and the covered lives
requirement in 42 CFR §403.806(a)(3) or to develop the pharmacy network;
negotiate with manufacturers of pharmacies for rebates, discounts, or other
price concessions; handle eligibility for or enrollment in the Card Sponsor’s
drug card(s) and/or transitional assistance; and administering transitional
assistance.

Article VII

Compliance With Other Laws and Regulations

In accordance with 42 CFR §403.806(c), the Card Sponsor agrees to comply with
all applicable Federal and State laws, including the Federal anti-kickback
statute (section 1128B(b) of the Act) and the False Claims Act (31 U.S.C.
§§3729-3733)

Article VIII

Operation of a Drug Card That Includes Long Term Care Facilities

In the event that the Card Sponsor has applied for, and CMS has granted, special
approval for the operation of a drug card(s) that includes pharmacies serving
long term care facilities, in addition to the requirements stated elsewhere in
this contract, the Card Sponsor agrees to comply with the requirements of 42 CFR
§403.816(b) and (c) and the qualifications stated in Section 4.1 of the
solicitation.

Article IX

Operation of a Drug Card That Includes I/T/U Pharmacies

In the event that the Card Sponsor has applied for, and CMS has granted, special
approval for the operation of a drug card(s) that includes Indian Health
Service, Indian Tribe and Tribal Organization, and Urban Indian Organization
(I/T/U) pharmacies, in addition to the requirements stated elsewhere in this
contract, the Card Sponsor agrees to comply with the requirements of 42 CFR
§403.816(d) and (e) and the qualifications stated in Section 4.2 of the
solicitation.

Article X

Operation of Drug Card That Serves Medicare Beneficiaries Residing in the United
States Territories

In the event that the Card Sponsor has applied for, and CMS has granted, special
approval for the operation of a drug card(s) that includes in its service area
all of the territories of the United States, in addition to the requirements
stated elsewhere in this contract, the Card Sponsor agrees to comply with the
requirements of 42 CFR §403.817 and the qualifications stated in Section 4.3 of
the solicitation.

Article XI

Modification, Termination, Penalties, and Sanctions

A. MODIFICATION OR TERMINATION BY MUTUAL CONSENT



  1.   This contract may be modified or terminated at any time by mutual consent
of the parties.



  2.   If this contract is terminated by mutual consent, the Card Sponsor shall
provide notice to its drug card enrollees, by mail, at least 60 days prior to
the termination effective date. Such notice shall include a written description
(provided by CMS) of alternative approved card sponsors that serve the drug card
enrollee’s address.



  3.   If this contract is modified by mutual consent, the Card Sponsor shall
provide notice to its drug card enrollees of any changes CMS determines are
appropriate for notification within timeframes specified by CMS.



  4.   CMS may unilaterally modify this contract to incorporate changes in a
Card Sponsor’s functions and responsibilities only as necessary to comply with a
change to the Act or to the regulations. Unless provided by statute or otherwise
impracticable, CMS will provide the Card Sponsor written notice of the
modification, to the extent practicable, prior to the date the modification is
to be implemented.

B. TERMINATION BY CMS



  1.   To the extent permitted under 42 CFR §403.820(c), CMS may terminate this
contract at any time with notice for failure on the part of the Card Sponsor to
comply with this contract and the requirements of the Medicare-Approved
Prescription Drug Discount Card Program. CMS may terminate this contract if the
Card Sponsor fails to maintain a satisfactory record of business integrity (as
required by 42 CFR §403.806(b)(2) and Section 3.1.4 of the solicitation) as
evidenced by the following events, without limitation:



  a.   a criminal conviction or a civil judgment for conduct involving
fraudulent activities is entered by a court against the Card Sponsor after
execution of this contract; or



  b.   a sanction (including, but not limited to debarment, suspension, or
exclusion) is imposed against the Card Sponsor under any Federal program.



  2.   CMS may terminate this contract if the Card Sponsor, by June 8, 2004,
fails to initiate enrollment activities or is unable to fully operate its
program in compliance with all applicable rules and regulations.



  3.   Except as otherwise provided in paragraph 6, CMS agrees to provide the
Card Sponsor written notice of termination 30 days prior to the CMS-determined
effective date of the termination at which time the Card Sponsor must do the
following:



  a.   Provide its drug card enrollees notice of the termination within 10 days
of receiving notice from CMS. Such notice must be approved by CMS prior to its
being sent to enrollees;



  b.   Continue to provide services to its drug card enrollees for 90 days after
the drug card enrollees were sent the notice of termination from the Card
Sponsor, in which case CMS shall continue to reimburse the Card Sponsor for
transitional assistance the Card Sponsor made available to enrollees during that
period; and



  c.   Suspend all information and outreach and enrollment activities once
enrollees have received the notice of termination.



  4.   CMS agrees that, before terminating this contract, it shall provide the
Card Sponsor with reasonable opportunity to develop and receive CMS approval of
a corrective action plan to correct the deficiencies that are the basis of the
proposed termination. This provision shall not apply if the contract is
terminated because a criminal conviction or civil judgment for conduct involving
fraudulent activities has been entered by a court against the Card Sponsor or
because a sanction, (including, but not limited to debarment, suspension, or
exclusion) under any Federal program involving the provision of health care has
been imposed against the Card Sponsor.



  5.   The Card Sponsor may appeal CMS’ decision to terminate this contract
using the process described in 42 CFR §403.820(f).



  6.   CMS may immediately terminate this contract upon written notice in the
event of the Card Sponsor’s nonprocurement debarment or suspension from any
Federal program in accordance with 45 CFR part 76.

C. TERMINATION BY CARD SPONSOR



  1.   The Card Sponsor may terminate this contract if CMS fails substantially
to carry out the terms of this contract.



  2.   In the event of such a termination, the Card Sponsor agrees that it shall
provide notice:



  a.   To CMS at least 90 days prior to the intended date of termination. Such
notice shall include the specific reasons why the Card Sponsor is requesting a
contract termination; and



  b.   To its drug card enrollees, by mail, at least 60 days prior to the
termination effective date. Such notice must be approved by CMS prior to
distribution and include a written description of alternative approved card
programs that serve the enrollee’s address. If CMS has not responded to the Card
Sponsor’s request for approval of notice within 15 days of submission, such
notice shall be deemed approved by CMS.



  3.   CMS shall determine the effective date of a Card Sponsor-initiated
termination. Such date shall be at least 90 days after the date CMS receives the
Card Sponsor’s notice of intent to terminate.

D. PENALTIES AND SANCTIONS

Consistent with 42 CFR §403.820(a) and (b), the Card Sponsor may be subject to
penalties and sanctions.

Article XII

Miscellaneous



  A.   DEFINITIONS: Terms not otherwise defined in this contract shall have the
meaning given such terms at 42 CFR §403.802.



  B.   SUBCONTRACTORS: The Card Sponsor shall ensure that any subcontractor or
agent performing functions on the Card Sponsor’s behalf related to operation of
the Card Sponsor’s drug card(s) agree to the same restrictions and conditions
that apply through this contract to the Card Sponsor.



  C.   AUTHORIZED REPRESENTATIVES: The Card Sponsor agrees to treat an
individual’s authorized representative as the individual as required by 42 CFR
§403.806(l).



  D.   NOTICE: The Card Sponsor shall provide prompt written notice to CMS in
the event of the following:



  1.   The Card Sponsor terminates its contract with a subcontractor, as
“subcontractor” is described in Article VI. The Card Sponsor shall provide CMS
with a copy of any contract entered into with a new subcontractor.



  2.   Any material change in a Card Sponsor’s qualifications or
representations, as stated in the solicitation, or compliance with the
requirements of this contract, or circumstances that may result in breach of
this contract, including a change in the Card Sponsor’s pharmacy network which
causes the Card Sponsor to no longer meet the pharmacy access requirements of 42
CFR §403.806(f); or change in the Card Sponsor’s (or the subcontractors
identified in Article VI) financial rating, an increase in its liabilities such
that they exceed its assets, or a change in its cash flow or costs such that the
Card Sponsor has insufficient cash flow to meet its obligations as they become
due so that the Card Sponsor no longer meets the financial stability and
business integrity requirements under Article VI.

3. The Card Sponsor discontinues any product or service inside the scope of its
approval;
4. The Card Sponsor wishes to offer a new product or service under its approval;



  5.   The Card Sponsor knows or has reason to believe it is under investigation
by any financial institution, government agency, or private organization on
matters relating to health care and prescription drug services and/or
allegations of fraud, misconduct, or malfeasance; and



  6.   The Card Sponsor is criminally convicted or has a civil judgment entered
against it for fraudulent activities or is sanctioned under any Federal program
involving the provision of health care.

E. CONNECTIVITY SERVICES:



  1.   The Card Sponsor agrees to use only CMS-approved telecommunication
services provided by CMS for the operation of the Card Sponsor’s drug card(s).



  2.   The Card Sponsor agrees the communication services, including circuits,
equipment, and software, provided by CMS are to be used in support of it drug
card(s) or other Medicare-related activities exclusively.



  3.   The Card Sponsor agrees not to reconfigure the telecommunication
circuits, equipment, or software provided by CMS in any manner for purposes
other than support for its drug card(s).



  4.   If the Card Sponsor or CMS chooses to terminate this contract, all
communication services provided by CMS for drug card purposes shall be
terminated and all equipment and software must be returned to CMS within 90 days
of the effective date of termination. In witness whereof, the parties hereby
execute this contract.

FOR THE CARD SPONSOR

     
_Todd S. Farha     
  President & Chief Executive Officer
 
   
Printed Name
  Title
 
   
/s/ Todd S. Farha      
       04/14/05     
 
   
Signature
  Date
 
   
WellCare of Louisiana, Inc.     
  8735 Henderson Road, Ren 2, Tampa, FL 33634
 
   
Organization
  Address

FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES

     
/s/ Cynthia Moreno     
  5/5/05     
 
   
Cynthia Moreno
  Date

Acting Director
Medicare Plan Accountability Group
Center for Beneficiary Choices

1

ATTACHMENT A

Medicare-Approved Prescription Drug Discount Card and Transitional Assistance
Program

Solicitation for Applications for Medicare Managed Care Organizations
December 16, 2003

Table of Contents

1.0 INTRODUCTION
1.1 Background



  1.2   Special Qualifications for Card Programs Operated by or Contracting with
Medicare managed care organizations

      1.3   Objectives
1.4
1.5
1.6
  Program Overview
1.4.1 Summary of Card Program Responsibilities
1.4.2Summary of CMS Responsibilities
Period of Approval Agreement
Eligible Applicants

          2.0 APPLICANT INSTRUCTIONS
   
 
       
 
  2.1
2.2
2.3
2.4
2.5
2.6   Application, Intent to Respond, and Application Inquiries
Approach to Application, Qualifications, and Evaluation
Application Format
Important Dates
Withdrawal of an Application
Amendments to an Application
 
        2.7   Protection of Commercial Information

 
       
 
  2.8
2.9
2.10   Certification Instructions
Pre-Application Conference
Requests for Waived of Modified Qualifications

3.0 SUMMARY OF QUALIFICATIONS

          3.1   Card Sponsor Organization, Structure, and Experience
 
  3.1.1
3.1.2   Type of Applicant
Years of Experience

3.2 Formulary and Discounts to Beneficiaries

         
 
  3.2.1
3.2.2   Formulary
Pricing/Rebates and Discounts
 
        3.3   Service Area and Access to Pharmacies

 
       
 
  3.3.1
3.3.2   Service Area
Retail Pharmacy Network



  3.4   Other Drug-Related Items and Services Under the Approval and Items and
Services Outside the Scope of the Approval

          3.5   Card Program Administration and Customer Service
 
  3.5.1
3.5.2
3.5.3   Beneficiary Eligibility/Enrollment/Enrollment Fee
Transitional Assistance Eligibility Determination
Reconsideration of Eligibility Determination

3.5.4 CMS Reimbursement of Transitional Assistance

3.5.5 Card Sponsor Payment and Tracking of Transitional Assistance

     
 
  3.5.6 Call Center
3.5.7Reduction of Medication Errors
3.5.8Grievance/Customer Complaints
3.5.9Information and Outreach
3.5.10Privacy/HIPAA Transactions
3.5.11Security
3.6Card Sponsor Reporting to CMS
 
   
 
  3.7Record Retention
3.8 Requests for Waiver or Modification of Requirements
 
   
4.0
  CERTIFICATION

ATTACHMENTS

1.0 INTRODUCTION

The Centers for Medicare and Medicaid Services is seeking applications from
Medicare managed care organizations offering an exclusive card program (as
described in the Medicare Prescription Drug Discount Card and Transitional
Assistance Program Interim Final Rule [Federal Register, December 15, 2003]) who
are interested in entering into a Medicare approval contract. Medicare managed
care organizations eligible to offer an exclusive card program are Part C
organizations offering a plan described at section 1851(a)(2)(A) of the Social
Security Act and reasonable cost reimbursement plans under Section 1876(h) of
the Act. Applications are to be submitted according to a process described under
“Applicant Instructions” in Section 2.0.

1.1 Background

Statutory Authority

The Medicare Prescription Drug Discount Card and Transitional Assistance Program
(hereafter referred to as the “Medicare Drug Discount Card Program”) was
established by section 101 subpart 4 of Pub.L. 108-173, the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003 and is codified in
section 1860D-31 of the Social Security Act (the Act).

September 2002 Program Superceded

As stated in the interim final rule for this program, the final rule published
September 4, 2002 (67 FR 56618) and the solicitation published in conjunction
with that final rule have already been withdrawn. This solicitation is in no way
connected to the September 4, 2002 final rule.



  1.2   Special Qualifications for Card Programs Operated by or Contracting with
Medicare Managed Care Organizations

Overview

Entities already under contract with CMS to operate a Part C coordinated care
plan described at section 1851(a)(2)(A) of the Act or a reasonable cost
reimbursement plan under section 1876(h) of the Act (known as “Medicare managed
care plans,” with the entities offering such plans known as “Medicare managed
care organizations”) may seek to operate as an approved discount card
exclusively for members of one or more their Medicare managed care plans (known
as “exclusive card programs,” with the organizations offering these exclusive
card programs known as “exclusive card sponsors.”). Medicare managed care
organizations already have an established relationship with CMS and an existing
set of Medicare beneficiaries enrolled in their Medicare managed care plans. In
addition, their Medicare managed care plans may include an outpatient drug
benefit offering with pharmacy networks. Therefore, it is appropriate that we
alter for exclusive card sponsors certain discount drug card sponsor
qualifications to ensure that members of Medicare managed care plans offered by
organizations sponsoring exclusive card programs can benefit from integration of
the benefits offered under the exclusive card program and their Medicare managed
care plan. In addition, altering card sponsor requirements that are duplicative
of or conflict with requirements under the Medicare managed care program will
promote greater efficiency under both programs. Medicare managed care
organizations seeking an approval of a drug card whose enrollment is limited to
members of one or more of its Medicare managed care plans are required to
complete this abbreviated application for approval rather than the standard
Medicare Discount Card Application used by all other entities seeking an
approval. Medicare managed card organizations seeking an approval for a drug
card program whose enrollment will not be limited to members of one or more of
its managed care plans should respond to the Solicitation for Application for
Non-Medicare Managed Care Organizations.

Congress has waived or modified standard drug program requirements in several
areas for exclusive card sponsors. In addition, CMS has waived or modified
additional standard drug program requirements for exclusive card sponsors under
its authority under Section 1860D-31(h)(9)(B)(iii) of the Act, which authorizes
waiver or modification of approved sponsor requirements if those requirements
are duplicative of or conflict with requirements applicable to Medicare managed
care organizations under Part C or Section 1876 of the Medicare statute, or if
waiver of the requirements would improve coordination of the benefits under the
Medicare Prescription Drug Discount Card Program and Medicare managed care
plans. Specifically, the following requirements are waived or modified for
exclusive card sponsors: (1) the requirements in 42 CFR 403.806(f)(1) and
(2) that approved sponsors offer their approved card programs to all discount
card eligible individuals residing in their service area and that their service
area encompass all portions of a State; (2) the pharmacy access standard under
Section 1860D-31(e)(1)(B) of the Act; (3) the covered lives requirement in 42
CFR 403.806(a)(3); and (4) the requirement in 42 CFR 403.808(d)(1) that
transitional assistance be applied only toward costs incurred for covered
discount card drugs obtained through the Medicare drug discount card program.

As discussed in further detail, we will consider waiving or modifying the
following requirements upon request:



  •   Formulary – If the exclusive card sponsor uses a formulary to administer
any outpatient drug benefit or discount card program offered to members of its
Medicare managed care plans that offer the exclusive card program and such
formulary that differs from the formulary requirements under 42 CFR 403.806(d)



  •   Obtaining manufacturer rebates – If the exclusive card sponsor offers a
drug benefit to members of its Medicare managed care plans that offer an
exclusive card program and such drug benefit does not currently obtain
manufacturer rebates on prescription drugs as required in 42 CFR 403.806(d)



  •   Reporting – If the exclusive card sponsor must report any information that
is duplicative of the reporting requirements under Part C or Section 1876(h) of
the Act or unnecessary in light of waiving for the exclusive card sponsor other
card sponsor requirements as required in 42 CFR 403.806(i).



  •   Reporting on formulary drug pricing data as required in 42 CFR 806(i).



  •   Applicant experience – 3 years of private sector experience in the United
States in pharmacy benefit management as required in 42 CFR 806(a)(2).

Section 3.0 further discusses these waivers and modifications. If the Applicant
wishes for CMS to waive/modify any of these requirements, it should request the
waiver or modification, and provide an explanation in support of its request, in
its application. Applicants may also request that CMS waive or modify other
requirements for approval. To do so, the Applicant must demonstrate that the
requirements at issue are duplicative of, or conflict with, requirements
applicable to Medicare managed care organizations, or that they interfere with
the coordination of benefits offered under their drug card with benefits
provided under the Medicare managed care program. NOTE: Our regulations provide
that the provisions in 42 CFR 403.812 and 403.813 may not be waived.

In addition, given the unique characteristics of and requirements under the
Medicare managed care program, the approach we are taking in the standard
Medicare Discount Card Application is not always warranted for Medicare managed
care organizations that wish to operate an exclusive card program. In order to
account for these differences, we have also modified some of the procedures for
demonstrating compliance with certain drug card sponsor requirements. For
example, although exclusive card sponsors must meet the business stability and
financial integrity requirement in 42 CFR 403.806(b), we permit exclusive card
sponsors to demonstrate their compliance with this requirement through continued
compliance with 42 CFR 422.400 (in the case of Part C organizations) or 42 CFR
417.120 and 417.122 (in the case of Medicare cost plans). In addition, we modify
the procedural requirements concerning the call center and the
grievance/customer complaints processes.

1.3 Objectives

The Drug Card Program is intended as a transitional program to provide immediate
assistance with prescription drug costs to Medicare beneficiaries during CY 2004
and CY 2005 and through a transitional period in 2006 while preparations are
made for the implementation of a full Medicare drug benefit in 2006. Medicare
generally does not cover the cost of outpatient drugs. The Medicare Drug
Discount Card Program is designed to provide Medicare beneficiaries – and
particularly those without drug coverage – access to discounts on outpatient
prescription drugs through enrollment in card programs offered by sponsors
approved by Medicare. Certain enrollees may also qualify, based on low income
and lack of other drug coverage, for up to $600 of annual transitional
assistance that they may apply directly to the cost of their drugs obtained
using their discount drug cards.

The objectives of the Drug Card Program are to:



  •   Provide eligible Medicare beneficiaries access to discounts on their
purchases of prescription drugs.



  •   Provide eligible low-income beneficiaries an annual prescription drug cost
assistance (referred to as “transitional assistance”) of up to $600.



  •   Provide access to the discounts and subsidies through approved qualified
private sector prescription drug discount card programs based on structure and
experience, customer service, pharmacy network adequacy, ability to garner and
pass through prescription drug manufacturer rebates, discounts, or other price
concessions and available pharmacy discounts.



  •   Promote beneficiary awareness of the Medicare Drug Discount Card Program
through CMS’s approval and ongoing beneficiary educational activities as well as
card sponsors’ use of the Medicare name. The increased visibility of the
approved drug discount cards will lead to greater enrollment by beneficiaries.
This, combined with the exclusive enrollment feature of the program, will
provide card sponsors the necessary leverage to negotiate competitive discounts
and drug manufacturer rebates, discounts, and other price concessions which can
be used to reduce prescription drug prices for enrolled beneficiaries.

1.4 Program Overview

1.4.1 Summary of Card Program Responsibilities

Key aspects of each Medicare managed care approved discount card shall include
the ability to:



  •   Enroll all current or new members of Medicare managed care plans offering
exclusive card programs, but give members an opportunity to actively decline
enrollment , if desired.



  •   Process beneficiaries’ enrollment applications for the drug discount card
and transitional assistance, and administer the payment of such assistance.



  •   Administer transitional assistance funds, including ensuring that such
funds are applied only to covered discount card drugs and, at the option of the
Medicare managed care organization, to deductibles, coinsurance, and copays
associated with covered discount card drugs covered under any drug benefit a
Medicare managed care plan may provide; applying appropriate coinsurance levels;
and making available an enrollee’s transitional assistance balance at the point
of sale.



  •   Offer a contracted pharmacy network, providing access similar to the
access already available under a Medicare managed care plan’s current retail
pharmacy network.



  •   Charge an annual enrollment fee of no more than $30 per year in 2004 and
2005 per discount card enrollee. CMS will pay the enrollment fee on behalf of
enrollees with transitional assistance.



  •   Provide customer service to beneficiaries, including enrollment
assistance, toll-free telephone customer service help, and education about the
drug card services similar to the customer service already provided under the
Medicare managed care plan’s customer service.



  •   Provide access to prescription drug-related items and services offered by
the program for no additional fee, such as drug interaction monitoring and
allergy alerts through detection systems linking pharmacies in the entire
network.



  •   Protect the privacy of beneficiaries and beneficiary-specific health
information.



  •   Limit enrollment in its Medicare-approved discount card program to
eligible members of its Medicare managed care plan offering the program.



  •   Develop educational materials and conduct information and outreach
activities consistent with CMS standards for completeness, appropriateness, and
understandability.

1.4.2 Summary of CMS Responsibilities

Approval Process

CMS has determined the qualifications entities must meet to receive Medicare
approval for their prescription drug discount cards. CMS will review the
applications for approval submitted in response to this solicitation. CMS will
determine which entities qualify for approval and enter into agreements with
appropriate card sponsors.

Drug Card Program Oversight

CMS plans to develop a Medicare Drug Discount Card program monitoring system to
ensure compliance with program requirements. We plan to focus on several
operational areas critical to beneficiary satisfaction with their drug card and
to protecting the financial integrity of the transitional assistance portion of
the program. Specifically, we plan to focus on enrollment and disenrollment,
information and outreach, access to pharmacies and discounts, customer service,
confidentiality of enrollee information, and proper payment of transitional
assistance. (NOTE: CMS will monitor approved drug card sponsors to ensure that
they maintain the confidentiality of enrollee information required for approval.
In addition, approved drug card sponsors, as covered entities under the Privacy
Rule, are subject to investigation and penalties for findings of Privacy Rule
violations as determined by the Department of Health and Human Services Office
for Civil Rights and the Department of Justice.)

Our monitoring efforts will be based on an analysis of data we collect from drug
card sponsors, CMS contractors, external government entities and our own
systems. Such data will include pricing information, card sponsor grievance
logs, marketing review information, customer service performance data, and
customer complaints. For a list of the card sponsor reporting requirements,
please see Section 3.6.

CMS will develop and operate a complaints tracking system to monitor and manage
complaints brought to our attention that are not satisfactorily resolved through
card sponsors’ grievance process. We plan to conduct mystery shopping and
beneficiary satisfaction surveys. Finally, CMS plans to engage a program
safeguard contractor to conduct random audits of card sponsors’ transitional
assistance enrollment and payment records.

Any information gathered will be analyzed to detect possible trends that
indicate less than satisfactory performance, significant departures from the
marketed card program offering, or fraud or other violations of State and
Federal laws.

CMS will make determinations about the need for corrective action, intermediate
sanctions, civil monetary penalties, or contract termination, consistent with
the requirements of 42 C.F.R. §403.820. The Office of the Inspector General also
has the authority to levy civil monetary penalties in certain situations,
consistent with 42 CFR 403.820. Finally, we will also make all necessary
referrals to the Department of Health and Human Services Office of the Inspector
General, or to Federal and State authorities where violations of laws under the
jurisdictions of these agencies is in question.

Education and Outreach

CMS is committed to educating Medicare beneficiaries about the Drug Discount
Card Program, at the time the approvals are announced and as part of ongoing
education efforts thereafter. CMS anticipates that there will be national media
attention when the Medicare-approved discount card programs are announced in the
Spring of 2004. We will make available general program information and a subset
of comparison information for each non-Medicare managed care drug card program
30 days before the initial enrollment date. The general information will address
the availability of the Medicare drug discount card program and general program
features (e.g., limitation of enrollment to only one drug card at a time,
initial enrollment date, the use of formularies containing the drugs on which
discounts are available). CMS will also disseminate information about the
availability of transitional assistance and the eligibility requirements for
such assistance. We will disseminate specific comparison information about
non-Medicare managed care drug card programs to promote informed consumer
choice, including enrollment fee, customer service hours, contact information,
drug card web site, and special notices (e.g., if a sponsor has a special
approval for administering their program to American Indians/Alaska Natives,
residents of long term care facilities, and/or residents of the territories). We
will provide only limited information about Medicare managed care drug card
programs – specifically, whether a Medicare managed care plan offers a
Medicare-approved discount card program – and refer beneficiaries to Medicare
managed care plans for further information about Medicare managed care drug card
programs. This information will be made available through the Medicare web site
(www.medicare.gov) and through the toll-free information line (1-800-MEDICARE).

CMS plans to educate beneficiary and consumer groups, health care providers,
States, and other interested groups about the Medicare drug discount card
program. CMS may also engage in other activities that publicize or otherwise
educate beneficiaries about the program.

CMS will provide, through the Prescription Drug and Other Assistance Program
section of www.medicare.gov, a price comparison web site that will include
negotiated prices in actual dollars, which will include dispensing fee
information, for the purpose of comparing across non-Medicare managed care
approved card programs. If, as permitted below, a Medicare managed care
contractor requests a waiver of reporting price formulary drug pricing data
through a price comparison web site and we grant such a request, price
information will not be provided for exclusive Medicare managed care approved
card program(s).

Information and Outreach Guidelines and Review

CMS has developed a contractor to provide technical assistance in the
development of the information and outreach guidelines. The guidelines are
posted on the CMS website as a separate document from this solicitation.
Included in the information and outreach guidelines are standards for the use of
a Medicare approval emblem. To use the emblem on their cards, card sponsors will
need to abide by these standards.

CMS is responsible for the review of information and outreach materials
associated with this program. In addition, CMS is responsible for ensuring
coordination of this process with the current Medicare managed care marketing
review process.

Enrollment Processing/Transitional Assistance Eligibility

CMS has developed a system to review an individual’s eligibility for the
Medicare drug discount card program and the transitional assistance. For
individuals applying for the drug card, we will verify an individual’s
eligibility by confirming the individual’s status as a Medicare beneficiary and
his or her status in regard to receiving outpatient prescription drug assistance
through title XIX or an 1115 waiver. We will assess the latter through files
provided to us by the State Medicaid programs for this purpose.

We will also review the declared income of individuals applying for transitional
assistance to ensure that it does not exceed 135% of the poverty line for their
declared family size. This system consists of income and retirement benefit
information provided by the Internal Revenue Service and the Social Security
Administration, and possibly other data sources that we may choose to include.
With regard to income and other benefits, we will take into consideration Social
Security benefits, Railroad Retirement benefits, Veteran’s benefits,
Supplemental Security Income benefits and Adjusted Gross Income as defined by
the IRS.

To review income, we will use data sources that identify, for most individuals,
the types of income we will count. An individual denied access to transitional
assistance or the discount card may request that we reconsider our decision and
provide us with information or an explanation regarding his or her prescription
health insurance, income, family size, or Medicare status. We will contract with
an independent review entity to conduct the reconsideration process.

We have also developed a database to track enrollment decisions by each
individual and to ensure enrollment exclusivity. This system will track
enrollments and disenrollments from card programs and will block new enrollments
during any given enrollment year unless the enrollment occurs during the Annual
Coordinated Election Period or a special election period is indicated. This
system will also track whether an individual is enrolled in a Medicare managed
care plan offering an exclusive card program.

Transitional Assistance Administration

CMS will maintain as part of its enrollment and eligibility system, a process
for determining when a beneficiary is effectively enrolled and eligible for
transitional assistance, the prorated assistance amount for the year (if
applicable), and the monthly balance.

CMS will establish accounts for each card sponsor utilizing the Department of
Health and Human Services (DHHS) Payment Management System (PMS). CMS will
transmit to the PMS a withdrawal limit for each card sponsor based on projected
enrollment initially and then adjusted periodically based on the number of
enrolled beneficiaries determined eligible for transitional assistance, as
provided by CMS’ Medicare Beneficiary Database (MBD) Drug Card enrollment
system. Card sponsors will receive reimbursement for transitional assistance
funds and enrollment fees by submitting daily electronic requests to the PMS.
Those funds will be made available through the Federal Reserve to card sponsors’
bank accounts.

1.5 Period of Approval Agreement

CMS plans to approve all exclusive card programs that meet the qualifications in
Section 3.0, and to permit successful applicants to market and label their
programs as “Medicare-approved.” Announcements of the Medicare-approved discount
card programs will begin in Spring 2004. The effective period for approval will
be from May 3, 2004 through December 31, 2005, with card sponsors required to
continue to make available to beneficiaries still enrolled on December 31, 2005
drug discounts and any remaining transitional assistance until each enrollee’s
effective date of enrollment in a Part D drug plan or the last day of the open
enrollment period for Part D. Card sponsors will not be permitted to accept new
enrollments after December 31, 2005. There will be no renewal of the approval
under section 1860D-31 of the Social Security Act after the initial period of
approval.

After the initial application period, we will continue to accept applications
for the approved card on a flow basis only when included as part of an
application for a new Medicare managed care contract. No new applications will
be accepted during contract year 2005 as part of CMS’ preparation for the
transition to Medicare Advantage.

1.6 Eligible Applicants

The Applicant must currently operate as a Medicare managed care organization
under a contract with CMS. CMS’s contract will be with only one non-governmental
legal entity. The Medicare managed care organization must act as the sponsor and
our contract will be with the Medicare managed care organization.

Although we will amend only one entity’s contract per approved discount card
program, the Applicant may meet the qualifications in Section 3.0 by using its
own capabilities or by combining its capabilities with other entities through
contracts or other legal arrangement.

2.0 APPLICANT INSTRUCTIONS

2.1 Application, Intent to Respond, and Application Inquiries

The Medicare managed care organization seeking an agreement with CMS to offer a
Medicare-approved discount card program may submit an application for approval
for one or more exclusive drug discount cards into which members of one or more
of its Medicare managed care plans may exclusively enroll. For example, a
Medicare managed care organizations could offer exclusive card program A to
members of its Medicare managed care plan A, exclusive card program B to members
of its Medicare managed care plan B, and non-exclusive card C to all eligible
Medicare beneficiaries except members of Medicare managed care plans offering
exclusive drug discount cards (including members of Medicare managed care plans
A and B). Medicare managed care plans that wish to offer a non-exclusive card
program must submit a separate application using the General Solicitation.

We encourage applicants to submit only one application describing all the
exclusive cards they may offer under their Medicare managed care offerings.
However, for their own administrative convenience, Applicants may elect to
submit a separate application for each drug discount card they intend to offer.

To assist CMS in planning for the review of applications and to assure that
potential applicants are notified of any additional guidance posted on the web,
and for future correspondence, potential applicants should notify CMS of their
intention to apply by January 7, 2004. Applicants should send notice of their
intent to apply (including the completed CMS Connectivity Request by mail,
electronic mail, or fax to:

Kim August
Centers for Medicare & Medicaid Services (CMS)
Center for Beneficiary Choices
7500 Security Boulevard, Mail Stop C4-23-07
Baltimore, Maryland 21244-1850
Fax: 410-786-8933
E-Mail: kaugust@cms.hhs.gov

Applicants seeking the approval of multiple drug discount cards should submit
only one notice of intent to apply. This intent to apply should indicate the
applicant’s primary contact and include the contact’s:



  •   Direct telephone number;



  •   Fax number;



  •   E-mail address; and



  •   Mailing address

Inquiries about the application, including questions for the pre-application
conference and the intent to respond should be in writing and sent to:
DrugCard@cms.hhs.gov.

Please note that entities that submit notices of intent to apply are not
obligated to submit an application for approval to CMS. However, CMS will not
consider an application for approval from an entity that has not submitted a
timely notice of intent to apply. CMS has adopted this policy because only
Applicants who submit a timely Connectivity Request (as part of the notice of
intent) can eventually demonstrate their ability to exchange data with CMS in
time to begin enrollment activities on May 3, 2004.

2.2 Approach to Application, Qualifications, and Evaluation

An applicant must submit sufficiently comprehensive information to support the
application. Using the prompts under the “Application Requirements” headings in
Section 3.0, the applicant shall provide a description of the proposed program,
demonstrating how it meets the qualifications described under the
“Qualifications” headings in Section 3.0, and otherwise how the program will
work. Also, an individual with legal authority to bind the Applicant shall sign
and submit the certification found in Section 5.0.

CMS reserves the right to request clarifications or corrections to a submitted
application.

Applicants are advised that the information in their applications will be
referenced in their Part C or cost plan contract addendum.

This solicitation does not commit CMS to pay any cost for the preparation and
submission of an application.

CMS reserves the right to amend or cancel this solicitation.

Applicant responses to the prompts in Section 3.0 of the application will
provide the information necessary for CMS to determine, on the basis of a
pass/fail evaluation, whether the proposed discount card program meets the
qualifications outlined below. Only those discount card programs that meet all
stated qualifications described in Section 3.0 will be approved. In addition,
applicants must participate in telecommunications and systems testing processes
as described on the CMS web site. The testing processes include demonstrating
the ability to accurately submit and receive test files provided by CMS. An
applicant will be required to successfully complete end-to-end system testing
with CMS for transferring data before they can initiate their program. Although
Medicare managed care organizations have existing connectivity to CMS, their
ability to communicate with the eligibility and enrollment system must be
established for this program.

Incomplete applications will not be considered.

2.3 Application Format

In preparing your application in response to the prompts in Section 3.0 of this
solicitation, please repeat each question as stated, followed by your response.
Provide complete answers, and detail the opportunities and value your discount
card program offers to Medicare beneficiaries, in a clear, concise manner. If
you have additional information you would like to provide, please include this
information as an appendix to your application, and cross-reference its relation
to the information requested.

In preparing your signed certification, please print out the certification
provided in Section 4.0 of this solicitation and submit an original document
signed by an individual with the legal authority to bind the Applicant.

To assure that each CMS review panelist receives the application in the manner
intended by the applicant (e.g., collated, tabulated, colorized), applicants
should deliver one (1) original and ten (10) copies of the written application
with one (1) diskette or CD copy of the application in Microsoft Office format
to the following address by 5:00 P.M. EST, January 30, 2004:

Centers for Medicare & Medicaid Services (CMS)
Center for Beneficiary Choices

Attn: Kim August

7500 Security Boulevard
Mail Stop C4-23-07
Baltimore, Maryland 21244-1850

CMS will not review applications submitted after the 5:00 P.M. deadline on
January 30, 2004.

All copies and the original application should be in 3-ring binders. Tab
indexing should be used to identify all major sections of the application. Page
size should be 8 1/2 by 11 inches and the pages should be numbered. Type size
should not be less than 12 point with a space and a half between lines.

2.4 Important Dates

Application Review Process

      Date   Milestone
December 16, 2003
  Posting of solicitation on CMS web site.
Public Use Files available upon request.
 
   
 
   
December 16, 2003
  Questions due to CMS for Pre-Application Conference.
 
   
 
   
December 18-19, 2003
  Pre-Application Conference.
 
   
 
   
January 7, 2004
  Notification of intent to apply.
Submit telecommunications connectivity request to
CMS.
 
   
 
   
TBA
  Transaction test files made available by CMS.
 
   
 
   
January 12, 2004
  Telecommunications testing begins.
 
   

Implementation Process

      Anticipated Date   Milestone
January 30, 2004
  Applications due.
Information and outreach materials due.
 
   
 
   
Late January – mid
March 2004
 
Review of applications.
 
   
 
   
End of March 2004
  Finalize and sign approval agreements.
 
   
 
   
mid-March 2004
  CMS completes review of information and outreach
materials.
 
   
 
   
Late March 2004
  Announce approvals.
Completed transaction system check-list due to CMS.
End-to-end testing begins.
 
   
 
   
April 1, 2004
  Drug Card sponsors’ information and outreach may
begin. Only approved materials may be used.
 
   
 
   
April 30, 2004
  CMS launches price comparison web site.
 
   
 
   
May 3, 2004
  Card sponsors’ enrollment may begin.
 
   
 
   
June 1, 2004
  Card sponsors begin offering discounts;
enrollments become effective; transitional
assistance becomes available.
 
   

NOTE: The earliest date card sponsors may begin enrolling beneficiaries in their
drug cards is May 3, 2004. All of the dates stated in this solicitation assume
that card sponsors are preparing to meet that milestone. However, Applicants
should be aware that they will be required to have submitted to CMS completed
contracts with their subcontractors and have had their information and outreach
materials approved by CMS before they will be permitted to begin enrollment
activities. The date each card sponsor may begin enrollment activities will be
determined by the date by which each completes these two tasks.

2.5 Withdrawal of an Application

An applicant may withdraw an application at any time before an agreement becomes
effective, by submitting a written notification for its withdrawal to the CMS
contact noted above.

2.6 Amendments to an Application

Applicants are encouraged to provide sufficient documentation of qualification
for approval at the time applications are due to CMS. However, CMS may award
approvals on the basis of Applicants’ representations of arrangements (e.g.
contracts with pharmaceutical manufacturers, network pharmacy contracts). In
those situations, approved sponsors will be required to submit all required
documentation to CMS before sponsors will be permitted to begin information and
outreach and enrollment activities under the discount card program.

2.7 Protection of Commercial Information

Only information within a submitted application (or attachments thereto) that
constitutes a trade secret, privileged or confidential information, (as such
terms are interpreted under the Freedom of Information Act and applicable case
law), and is clearly labeled as such by the Applicant, will be protected from
release by CMS under 5 U.S.C. § 552(b)(4). Information not labeled as trade
secret, privileged, or confidential will not be withheld from release under 5
U.S.C. § 552(b)(4).

2.8 Certification Instructions

Pursuant to the Certification Statement in Section 4.0, changes to the
information furnished in this application must be reported to:

Centers for Medicare & Medicaid Services (CMS)
Center for Beneficiary Choices
Attention: Kim August
7500 Security Boulevard, Mail Stop C4-23-07
Baltimore, Maryland 21244-1850

2.9 Pre-application Conference

CMS will hold a pre-application conference on December 18-19, 2003 for all
interested applicants. Applicants must pre-register for both sessions on-line at
www.cms.hhs.gov under the drug card initiative) by 12 Noon on December 16, 2003.
The purpose of this conference is to give applicants the opportunity to ask
questions about this solicitation. The conference will include a break-out
session for Medicare managed care organizations that wish to offer an exclusive
card program. The conference will also include a session for applicants’
information systems staff during which CMS staff will make presentations on
systems requirements related to the drug card program. There will also be a
session to address the special approval for applicants interested in operating
exclusive card programs, as well as discount card programs that serve I/T/U
pharmacies, LTC facilities, and the U.S. territories. Questions submitted
through DrugCard@cms.hhs.gov to CMS by 12 Noon on December 16, 2003 will have
priority for oral response by CMS during the conference. Questions submitted
after this date and from the floor will be addressed orally as time permits. CMS
will post a summary of the questions and CMS responses on the CMS Web site at
www.cms.hhs.gov.

2.10 Requests for Waived or Modified Qualifications

As noted above in the Overview (Section 1.2.), CMS will consider requests for
waivers of Drug Card Program qualifications. The chart below indicates the
qualifications we understand Medicare managed care contractors may find to
conflict with or be duplicative of the requirements applicable to Medicare
managed care organizations, or to interfere with the coordination of benefits
offered under a Medicare+Choice or Medicare cost plan. Applicants should review
the chart, including CMS’ rationale for how there might be proper basis for
granting applying Applicants a waiver from such qualifications. If the Applicant
believes the rationale for waiving a qualification applies to it, the Applicant
may request a waiver of the identified qualification by stating “yes” in the far
right column of the chart. For those qualifications for which the Applicant has
requested a waiver, the Applicant should respond to the Application Requirements
stated in this solicitation. For those qualifications for which the Applicant
has not requested a waiver, the solicitation directs the Applicant to respond to
the corresponding Application Requirement of the Solicitation for Applications
for non-Medicare Managed Care Contractors (the General Solicitation) posted on
the CMS Web site.

POTENTIAL SUBJECTS OF APPLICANT WAIVER/MODIFICATION REQUESTS

          Potential Waivers   Rationale   Applicant Requests         Waiver/    
    Modification: Yes         / No     Coordination         between Medicare    
    managed care plans         and the discount    
ITEM 1: Formulary: A
Medicare managed care
contactor may request
a waiver/modification
of the requirements
to offer one drug in
each pre-determined
category or to offer
at least one generic
drug in at least 55%
of those categories
if the contractor
wishes to use under
its approved discount
card an existing
formulary used under
its plan(s)’ drug
benefit or drug
discount program, and
such formulary does
not meet these
requirements. The
formulary under the
approved discount
card must be
equivalent to the
formulary under the
drug benefit or drug
discount program
(excepting any drugs
that do not meet the
“covered discount
card drug” definition
in statute).
  card. Medicare
managed care
contractors that
offer discount
cards and drug
benefits may
already have
formularies in
place. The
formulary used
under a
contractor’s
approved discount
cards should
coordinate with the
formulary used
under its existing
drug benefits or
drug discount
program to ensure
optimal benefits
coordination for
Medicare managed
care plan
enrollees.
* An Applicant may
not request waiver
of the formulary
requirements under
this rationale if
(1) the Applicant’s
formulary under its
drug benefit or
drug discount
program meets the
formulary
requirements set
forth in 42 CFR
403.806(d), or (2)
the Applicant does
not currently use a
formulary under any
drug benefit or
drug discount
program offering.  













































 
     

 
       
ITEM 2: Manufacturer
Rebates: A Medicare
managed care
contractor may
request
waiver/modification
of requirements
relating to obtaining
manufacturer rebates
on prescription
drugs.
  Coordination
between Medicare
managed care plans
and the discount
card. If an
Applicant currently
offers a drug
benefit under its
plan(s), it may
have existing
contractual
arrangements for
discounted drug
prices that do not
include
manufacturer
rebates. It would
be disruptive to
these arrangements
and would also
potentially harm
coordination and
continuity of care
were CMS to require
that these existing
contractual
arrangements be
renegotiated to
include
manufacturer
rebates.
An Applicant may
not request a
waiver of the
manufacturer rebate
requirement if the
Applicant, either
itself or through
its
subcontractor(s),
has negotiated
manufacturer
rebates.  











































 
     

 
       
ITEM 3: Reporting:
A Medicare managed
care contractors may
request waiver of
certain reporting
requirements when
such requirements are
duplicative of
existing reporting
obligations for
operating its
Medicare managed care
plan(s).
  Duplicative of
Medicare managed
care contractor
requirements.
Given the breadth
and depth of
reporting
requirements
currently required
of Medicare managed
care contractors by
CMS, the reporting
requirements under
the drug card
program may
represent a
substantial
duplication of the
Applicant’s
existing Medicare
managed care
reporting
obligations.  























 
       
ITEM 4: Price
Compare: A Medicare
managed care
contractor may
request waiver of the
requirement to report
pricing data on their
formulary drugs to
CMS for the purpose
of display on CMS’
price comparison web
site. However,
Medicare managed care
contractors will be
required to submit
such data, like all
other drug card
sponsors, for CMS’
use in monitoring
drug card program.
  Conflicts with
Medicare managed
care contractor
enrollment
policies.
Enrollment in
exclusive drug
cards offered by
Medicare managed
care contractors
will be limited to
enrollees of the
contractors’
Medicare managed
care plans. As a
result, enrollees
in these cards will
not have had the
opportunity to
select a drug card
based at least in
part on drug prices
offered under the
drug card.
Therefore posting
the drug prices of
Medicare managed
care plan exclusive
drug cards on the
price comparison
web site serves no
practical purpose
and conflicts with
the enrollment
limitations placed
on exclusive drug
card offered by
Medicare managed
care contractors,  







































 
     

 
       
ITEM 5: Years of
Experience: A
Medicare managed care
contractor may
request waiver of the
requirement to
demonstrate that
they, or an entity
with which they
contract, have a
minimum of three
years experience in
pharmacy benefit
management.
  Duplicative of
Medicare managed
care contractor
requirements. CMS
adopted this
qualification to
ensure that it
would only approve
card programs
operated by stable
business entities.
Medicare managed
care contractors
have established
contracts with CMS.
To obtain these
contracts, Medicare
managed care
organizations have
already had to
demonstrate
sufficient
capability to
operate
successfully a
managed care plan.
Moreover, Medicare
managed care
contractors must be
licensed by the
States in which
they operate,
providing further
evidence of their
stability.
Therefore, this
qualification may
be considered
duplicative of
Medicare managed
care program
requirements.  










































 
       
ITEM 6:
 
 

Eligibility/Enrollment
Systems: A Medicare
managed care
contractor may
request waiver of the
requirement to
demonstrate the
capability to
exchange
beneficiary/transition
al assistance
eligibility data with
CMS or describe their
procedures for
accepting and
processing
disenrollment
requests.
 


Duplicative of
Medicare managed
care contractor
requirements.
Medicare managed
care contractors
already exchange
eligibility data
with CMS and have
procedures for
disenrollment in
place; provision of
this information
would be
duplicative.  


















 
     




3.0 SUMMARY OF QUALIFICATIONS

3.1 Card Sponsor Organization, Structure, and Experience

3.1.1 Type of Applicant

Qualification:



  •   Applicant currently operates as a Medicare managed care organization under
a Part C or under a reasonable cost reimbursement contract with CMS.        
Application Requirements: —



  •   Identify the legal entity (same as Applicant) that would enter into
agreement with CMS for approval of its prescription drug discount card program.



  •   Identify all entities with which the Applicant is under contract or other
legal arrangement to meet all the card program qualifications. Identify the
responsibility of these entities in meeting the qualifications.

3.1.2 Years of Experience

Qualifications

Request for Waiver: Applicants who requested a waiver of this qualification by
completing the chart in Section 2.10 need not complete this section. Applicants
who did not request a waiver should provide a response to the Application
Requirements stated in Section 3.1.2 of the General Solicitation.

3.2 Formulary and Discounts to Beneficiaries

3.2.1 Formulary

Request for Waiver: Applicants who requested a waiver of this qualification by
completing the chart in Section 2.10 must complete this section. Applicants who
did not request a waiver should provide a response to Section 3.2.1 of the
General Solicitation.

Qualifications:



  •   Applicant currently offers its commercial health plan and/or Medicare
managed care plan members access to negotiated prices on prescription drugs
through a formulary.



  •   Beginning June 1, 2004, Applicant provides its drug card enrollees access
to the formulary to which commercial and/or Medicare managed care plan members
currently have access.



  •   The list of discounted drugs included in the Applicant’s formulary must be
offered through the Applicant’s contracted retail pharmacy network. Offering
these drugs through mail order does not count toward meeting this qualification.
        Application Requirements: —



  •   Attest that you will provide negotiated prices on all covered discount
card drugs on your formulary.



  •   Indicate which, if any, of the attached list of drugs commonly used by
Medicare beneficiaries, according to results from the 2000 Medicare Current
Beneficiary Survey (Attachment 1) your card will include.



  •   While Applicants are not required to offer discounts on all drugs, please
discuss how your program may accommodate the needs of certain populations or
address certain issues including:



  •   Offering discounts on drugs needed by special populations, including those
who are HIV positive, those with mental illnesses, those who require the use of
alkylating agents to treat certain forms of cancer, and those who have received
organ/tissue transplants requiring immunosuppressives.



  •   Offering discounts on appropriate selections and dosage forms of drugs
within each class or subclass as needed (for example, long-acting versus
short-acting).



  •   State how your program guarantees that Medicare beneficiaries will receive
(at point of sale) the lower of the discounted price available through the
program or the usual and customary price.



  •   Explain how you will monitor and enforce your drug card’s negotiated
price.

3.2.2 Pricing/Rebates, Discounts, and Other Price Concessions

Qualifications:

Request for Waiver: Applicants who requested a waiver of this qualification by
responding “yes” to Item 2 in the chart in Section 2.10 must complete this
section. Applicants who did not request a waiver should provide a response to
the Application Requirements stated in Section 3.2.2 of the General
Solicitation.



  •   Applicant offers discount card enrollees access to “negotiated prices”
calculated by combining a percentage of rebates, discounts, and other price
concessions obtained from sources including manufacturers, wholesalers, and
pharmacies, as well as any dispensing fee.



  •   Applicant charges enrollees at the point of sale the lower of the card
program’s negotiated price or the pharmacy’s usual and customary price (the
price that a pharmacy would charge a customer who does not have any form of
prescription drug coverage).



  •   Applicant certifies that a contract exists with each network pharmacy
ensuring that rebates, discounts, or other price concessions are passed through
to the Medicare beneficiaries in the form of lower prices.



  •   Applicant requires network pharmacies to inform enrollees at the time of
purchase of any differential between the negotiated price of the drug being
dispensed and the price of the lowest-priced generic alternative available (not
limited to those generics on the discount card program’s formulary) that is
therapeutically equivalent and bioequivalent and available at the pharmacy. For
prescriptions provided via mail order, this information must be provided at the
time of delivery of the drug.



  •   Prices may vary based on pharmacy contract and enrollee characteristics,
such as transitional assistance eligibility.



  •   Applicant agrees that, for the duration of the drug card program(except
during the week of November 15, 2004), any increase in the negotiated price for
a covered drug will not exceed an amount proportionate to the change in the
drug’s average wholesale price (AWP), and/or an amount proportionate to the
material change in the Applicant’s cost structure, including a material change
in any discounts, rebates, or other price concessions it receives from a
pharmaceutical manufacturer or pharmacy.         Application Requirements: —



  •   Describe the rebates (other than manufacturer rebates), discounts, and/or
price concessions secured by contract. Indicate the amount of rebates (other
than manufacturer rebates) and/or discounts to be passed through to
beneficiaries directly at the point of sale. Your description must include the
following information:



  •   Estimate the aggregate level of rebates (other than manufacturer
rebates)/discounts/other price concessions to be secured and the estimated total
share that will be passed though to Medicare beneficiaries in the form of lower
prices at the point of sale.



  •   Describe how actual rebates (other than manufacturer
rebates)/discounts/other price concessions will be tracked to determine whether
they reach the level of anticipated share.



  •   Explain how the process of passing through rebates (other than
manufacturer rebates), discounts, and any other price concessions at the point
of sale will work.



  •   Indicate that a contract exists with each network pharmacy that ensures
that rebates or discounts are passed through to the drug card program enrollees
in the form of lower prices.



  •   If negotiated prices will vary systematically by type of enrollee (e.g.,
low income enrollees or those with a particular disease or condition), please
provide each of the above separately for each category of enrollee by which
negotiated prices will vary under the program.



  •   Indicate that for the duration of the drug card program (except during the
week of November 15, 2004, any increase in the negotiated price for a covered
drug will not exceed an amount proportionate to the change in the drug’s average
wholesale price (AWP), and/or an amount proportionate to the material change in
your organization’s cost structure, including a material change in any
discounts, rebates, or other price concessions it receives from a pharmaceutical
manufacturer or pharmacy.

3.3 Service Area and Access to Pharmacies

3.3.1 Service Area

Qualification:



  •   A Medicare managed care plan drug card’s service area must be identical to
the service area under the affiliated Medicare managed care plan.        
Application Requirement: —



  •   Describe the service areas (by State and county) of the Medicare managed
care plans (H number and plan number(s)) for which you will be offering your
discount card program.     3.3.2   Pharmacy Network —

Qualifications:



  •   If the Applicant currently offers a prescription drug benefit under its
Medicare managed care plan, the Applicant must provide access to negotiated
prices through a pharmacy network that is at least equivalent to the pharmacy
network it currently uses to dispense prescription drugs to its Medicare managed
care plan members.



  •   If the Applicant does not currently offer a prescription drug benefit
under its Medicare managed care plan, the Applicant provides access to
negotiated prices through a network of pharmacies that meets Medicare managed
care provider access requirements at 42 CFR 422.112 (in the case of Part C
organizations) and 417.416(e) (in the case of Medicare cost plans).



  •   NOTE: Applicants may offer a mail order option in addition to their
contracted pharmacy network. (Mail order option only is precluded.) CMS expects
drug cards offering mail order services to provide beneficiaries with access to
a licensed pharmacist to answer questions, should there be inquiries that
require clinical attention.         Application Requirements: —



  •   If you currently offer a drug benefit as part of a Medicare managed care
plan under which you are requesting to offer a Medicare-approved discount card
program, indicate your intention to ensure that the pharmacy network available
to discount card enrollees will be at least equivalent to your current pharmacy
network under the Medicare managed care plan drug benefit.



  •   If you do not currently offer a drug benefit as part of a Medicare managed
care plan under which you are requesting to offer a Medicare-approved discount
card program, describe the pharmacy network that will be available to discount
card enrollees for the purchase of covered discount card drugs.



  •   Describe the nature of your network pharmacy contracts. Describe your
organization’s policies and procedures for ensuring that these contracts are in
compliance with all Federal and State laws. Describe specific contracting
provisions that allow the drug card to meet the requirements under this program,
including:



  •   Making available the balance of transitional assistance at the point of
sale;



  •   Providing negotiated prices;



  •   Providing the enrollee with the differential in price between the drug
being purchased and the lowest priced therapeutically equivalent and
bioequivalent generic drug available at the pharmacy; and

     
 
  oApplying the correct coinsurance amount.



  •   If your discount card includes mail order:



  •   Provide the mail order pharmacy name, address, phone number, business
hours, and senior management point of contact.



  •   Provide a description of the service and its operations, including states
in which pharmacy is licensed, how beneficiary education on generic
substitutions is conducted, and the availability of a pharmacist to answer
enrollee questions.



  •   Indicate how you will monitor/conduct audits of mail order pharmacy
services.



  •   State when you expect your mail order service will be available to
enrolled beneficiaries.



  3.4   Other Drug-Related Items and Services Under the Approval and Items and
Services Outside the Scope of the Approval

Qualifications:





  •   Applicant may provide under the approval, at its discretion, non-required
additional services related to a covered discount card drug or a discount on
over-the-counter drugs under the approval for no extra charge to enrollees
(e.g., durable medical equipment related to a covered drug). These services
would be in addition to the basic program requirements.



  •   Applicant agrees to ensure that enrollees are not charged an additional
fee for either required services or additional services provided under the
approval.         Application Requirement: —



  •   List and describe any items or services related to covered discount card
drugs beyond those required to qualify for approval, that you will offer
enrollees for free. Also list and describe whether and how you will offer
discounts on non-prescription drugs. Indicate that you (and any other entity
involved in operating your drug card) will not charge any membership fee (other
than the enrollment fee) for any services offered by your approved card.

3.5 Card Program Administration and Customer Service

3.5.1 Beneficiary Eligibility/Enrollment/Enrollment Fee

NOTE: Applicants should refer to Attachment 2 for an illustration of the Drug
Card Enrollment Process

Qualifications:



  •   Applicant limits enrollment in its drug card to current or new members of
the Medicare managed care plans offering such exclusive card program who do not
receive drug coverage through a Medicaid plan, including Medicaid demonstration
programs under 1115 waivers (including Pharmacy Plus waivers).



  •   Applicant limits enrollment in its drug card to those Medicare managed
care plan members who reside within the Applicant’s service area.



  •   Applicant charges each enrollee (or State) an annual enrollment fee of no
more than $30 for 2004 and 2005. Applicant must charge a uniform enrollment fee
within each Medicare managed care plan that offers the discount card. The
enrollment fee may neither change nor be pro-rated during the year. No
enrollment fee may be charged in 2006. Applicant may subsidize the enrollment
fee (or offer the drug card for no fee) for drug card eligible

Medicare managed care plan members and, if it chooses to do so, must include the
drug card program as an additional benefit under its Adjusted Community Rate
(ACR) filing. Should the Applicant charge a fee for its exclusive card program,
the benefit would be considered an optional supplemental benefit.



  •   Applicant accepts for enrollment all eligible Medicare managed care plan
members who apply.



  •   Applicant accepts payment of enrollment fees from States that offer such
payments on behalf of Medicare beneficiaries who are not determined eligible for
transitional assistance.



  •   Applicant accepts enrollments in the following manner:



  •   For individuals applying for the drug card and transitional assistance,
Applicant collects an enrollment form. This form may be made available on-line
as a printable or downloadable form, but it must be signed and dated and
returned to the Applicant via mail or facsimile



  •   For individuals applying only for the drug card, Applicant accepts an
enrollment form via mail or facsimile, but may, and is encouraged to, accept
drug discount card enrollment requests via telephone and Internet.



  •   Medicare managed care organizations may use abbreviated enrollment forms
where applicable, especially where the Medicare managed care organization
already has some of the required information about the beneficiary. CMS will
provide model standard enrollment forms, as well as model abbreviated enrollment
forms. Applicant may use the model forms or may design its own forms, provided
that such forms contain at least the same elements as the CMS standard forms and
are reviewed and approved by CMS prior to use (whether from those eligible
beneficiaries who are members of, or enrolling for the first time in, the
Medicare managed care plan) Applicant may ask beneficiaries to respond to
questions beyond those stated in the CMS standard form. However, the
beneficiaries must be informed that responding to those questions is optional
and that their decision to answer the optional questions will not affect their
qualification for enrollment in the drug card.



  •   Beneficiaries enrolled in a Medicare managed care plan in which an
approved drug discount card is offered by a Medicare managed care organization
that is also an exclusive card sponsor may only enroll in the approved drug card
program offered by that Medicare managed care organization for that Medicare
managed care plan.



  •   A beneficiary is entitled to a Special Election Period when he or she
enrolls in or disenrolls from a Medicare managed care plan, irrespective of
whether the Medicare managed care plan offers an approved drug card program only
to its Medicare managed care plan members.



  •   Applicants make enrollments in their drug card effective on the first of
the month following the Applicant’s receipt of a complete enrollment form from a
beneficiary who is determined eligible. Applicant makes enrollments received
during the Annual Coordinated Election

Period (November 15, 2004 through December 31, 2004) effective the following
January 1, 2005. Group enrollment (described below) is effective on the first of
the month the Applicant reports as the first month of the program.



  •   Applicant may “group enroll” all eligible members of one or more of its
Medicare managed care plan(s) into the approved drug card program offered to
members of such plans without collecting an enrollment form (or submissions
through other means) from these individuals. However, prior to group enrollment,
Applicant must disclose to its Medicare managed care enrollees its intent to
group enroll them and provide them the opportunity to actively decline the
enrollment. Applicant should inform its managed care enrollees that if they
decline enrollment in the Applicant’s drug card program, they will be ineligible
to enroll in another drug card program as long as they remain enrolled in the
Applicant’s managed care plan. Applicant must explain the annual enrollment fee,
if any, provide information on the availability of transitional assistance with
instructions on how to apply for it, and make an enrollment form for
transitional assistance available to all members. Applicant may not group enroll
for transitional assistance; a signed standard enrollment form is required for
transitional assistance enrollment.



  •   Applicant contacts beneficiaries by telephone when an incomplete
enrollment application is submitted. Applicant returns unsigned transitional
assistance enrollment forms to applying beneficiary for signature.



  •   Applicant keeps enrolled in its discount card those beneficiaries who do
not enroll in a new Medicare managed care plan during the Annual Coordinated
Election Period and automatically charges these beneficiaries any applicable
annual enrollment fee for the second year of drug card enrollment.



  •   Applicants may require payment of the enrollment fee, if any, at the time
they receive the enrollment form (or Internet or telephone request), except for
transitional assistance beneficiary applicants. Applicants may not collect a fee
from transitional assistance enrollees.



  •   Applicant returns promptly any enrollment fee collected by an applying
beneficiary later determined ineligible for enrollment in the Applicant’s
approved drug card (e.g., beneficiary receives drug coverage through a Medicaid
plan).



  •   Applicant submits in batch enrollment/eligibility transactions to CMS
according to the instructions provided. Enrollment/eligibility transactions for
drug card only and transitional assistance must be batched separately. CMS will
provide responses to each submitted transaction.



  •   Applicant sends enrollment materials – including materials describing the
drug card program and an identification card (or, if Medicare managed care plan
ID card provides access to the

discounts, Applicant notifies enrollees that this is the case) – within 5
business days of group enrollment or of receipt of reply from CMS for all
accepted enrollment/eligibility transactions. Applicant informs transitional
assistance enrollees of the date the $600 becomes available for use and ensures
enrollees understand the rules for accessing such assistance.



  •   Applicant reviews each enrollment form (or information received through
other means) it receives for completeness, including signature (where
necessary), and screens each form to ensure answers to standard, required data
elements meet the criteria for enrollment in the program. Any enrollment form
that indicates, through the answers to standard elements attested to (under
penalty of perjury) by the beneficiary, that the beneficiary is ineligible for
enrollment will be identified by the Applicant. Written notice must be sent to
the beneficiary within five business days of the Applicant’s identification of
ineligibility due to data submitted on the form. This notice must describe the
reason for being identified as ineligible and include instructions on accessing
the reconsideration process.



  •   Applicant notifies beneficiaries disenrolling from the Medicare managed
care plan that they will lose access to the exclusive card program. Applicant
also notifies such disenrolling members that they are eligible for a Special
Election Period and the length of such Period.



  •   Applicant may involuntarily disenroll from its drug card program a
beneficiary who does not pay any required annual enrollment fee. Applicant must
notify enrollees within 20 calendar days of the date the annual fee was due that
delinquency will result in termination from its drug card program. If the
enrollee fails to pay the delinquent amount within 10 days of this notice, the
Applicant may disenroll the enrollee from its discount card program by
submitting transaction to CMS and notifying the enrollee that his/her membership
in the discount card program has ended. The effective date of disenrollment is
the last day of the month in which the fee was due. Applicant must inform the
enrollee that he or she cannot enroll in any other approved drug card program as
long as he or she remains enrolled in the Medicare managed care plan in
question. Applicant must also inform the enrollee that the next possible
enrollment date, if applicable, is the Annual Coordinated Election Period that
begins November 15, 2004 and continues through December 31, 2004.        
Application Requirements: —



  •   Indicate your intention to limit enrollment in your drug card to current
and enrolling members of one or more of your Medicare managed care plans.



  •   Indicate your intention to enroll all current and enrolling Medicare
managed care plan members eligible for this program.



  •   State the annual enrollment fees (if any) you intend to charge your drug
card enrollees. If different fees are charged in each of your Medicare managed
care plans, identify the fees by Medicare managed care plan.



  •   Indicate that you will promptly refund enrollment fees paid by
beneficiaries applying for enrollment in your discount card who are determined
ineligible for enrollment in a drug card program and by beneficiaries who are
determined to be eligible for transitional assistance after they have been
enrolled in your discount card.



  •   Indicate that you will not charge enrollment fees to beneficiaries who
remain enrolled in your drug card during 2006.



  •   Indicate that your drug card can be ready to enroll beneficiaries on
May 3, 2004 and provide discounts and access to transitional assistance by
June 1, 2004.



  •   Indicate whether you intend to group enroll your Medicare managed care
members in your proposed discount card program and, if so, describe your group
enrollment process.



  •   For situations other than group enrollments, describe your process for
enrolling Medicare managed care plan members in your proposed discount card
program, including the means by which you intend to perform the enrollment
function (e.g., paper, fax, telephone, Internet for non-transitional assistance
Applicants; paper and fax only for transitional assistance Applicants), your
processes for verifying program eligibility with CMS, communicating eligibility
determinations back to the applying beneficiary within five days of receipt of
the application, and making enrollments effective on the first of the month
following your receipt of a complete enrollment form that is determined
eligible.



  •   Indicate that you will collect the data elements described in the CMS
standard enrollment form posted on the CMS web site. Also indicate that for
questions concerning issues beyond those addressed by the CMS standard
enrollment form you will inform beneficiaries that responding to those questions
is optional. Finally, indicate that you will inform beneficiaries that their
decision to answer the optional questions will not affect their qualification
for enrollment in the drug card.



  •   Describe your organization’s capability to communicate mainframe to
mainframe to exchange beneficiary eligibility data with CMS. Describe your
organization’s ability to separate drug card and transitional assistance
transactions before submitting batch transactions. Describe the processing
environment that will be used to manage required transactions and data.



  •   Describe your procedures for accepting and processing disenrollment
requests from beneficiaries, including communicating such request to CMS. This
description must include a discussion of your procedures for handling
beneficiary requests for a Special Election Period and reporting of any
remaining transitional assistance.



  •   Describe your procedures for notifying beneficiaries that they will lose
access to the exclusive card program when they disenroll from the Medicare
managed care plan.



  •   Describe your procedures for informing beneficiaries of the Special
Election Period when they disenroll from the Medicare managed care plan.



  •   Describe your procedures for involuntarily disenrolling beneficiaries who
fail to pay their annual enrollment fee.

3.5.2 Transitional Assistance Eligibility Determination

Qualifications:



  •   Applicant submits transactions to CMS for a transitional assistance
eligibility determination for each complete enrollment form (that includes
transitional assistance) it receives. Beneficiaries already enrolled as drug
card members (without transitional assistance) may apply for transitional
assistance at a later date by completing the transitional assistance enrollment
form and submitting it to their current drug card sponsor.



  •   To be eligible for Transitional Assistance, each beneficiary must be
eligible for the drug card, must reside in one of the 50 States or the District
of Columbia, and must not have:



  •   An annual income more than 135% of the poverty line (adjusted for
applicant’s family size, i.e., individual or couple) (NOTE: Beneficiaries
enrolled in Medicaid as a Qualified Medicare Beneficiary (QMB), Specified
Low-Income Medicare Beneficiary (SLMB), or Qualified Individual (QI) are deemed
to meet the income requirements for transitional assistance.);



  •   Medicaid (including under an 1115 demonstration program) that includes
outpatient prescription drug assistance;



  •   Other health insurance coverage that includes prescription drugs (such as
an employer-sponsored or retiree group health plan or a privately paid for
individual health insurance policy). Note: If other coverage is through a
Medicare managed care plan or Medigap plan (even if an employer pays for the
premium of the Medicare managed care plan or Medigap plan), it does not apply;



  •   TRICARE; or



  •   Federal Employee Health Benefits Program (FEHBP) (whether for current or
retired employees).

This data is collected on the transitional assistance enrollment form.



  •   Applicant reviews each enrollment form (or information received through
other means) for completeness, including signature (where necessary), and
screens each form to ensure that answers to standard, required data elements
meet the criteria for enrollment in the program. Any enrollment form that
indicates, through the answers to standard elements attested to by the
beneficiary, that the beneficiary is ineligible for enrollment will be
identified by the Applicant. Written notice must be sent to the beneficiary
within 5 business days of the Applicant’s identification of ineligibility due to
data submitted on the form. This notice must describe the reason identified for
ineligibility and include instructions on accessing the reconsideration process.



  •   For enrollments not screened-out as above, Applicant transmits all
required data obtained from information supplied by beneficiaries on the
standard transitional assistance enrollment

form to CMS according to the systems described on the CMS web site. CMS informs
card sponsors whether the beneficiary is eligible for transitional assistance
and if each beneficiary was enrolled in the transitional assistance program.
Transitional assistance amounts will be prorated based on the date the
beneficiary’s complete enrollment form is received by the Applicant during the
second year of the discount card program (2005).



  •   Beneficiaries determined eligible for transitional assistance are entitled
to continue to receive such assistance for the duration of the drug card
program, regardless of any changes in beneficiaries’ status. Applicant must send
enrollment materials (including a member handbook and ID card) to each accepted
enrollee within 5 business days of receipt of CMS reply.



  •   For Medicare beneficiaries whom CMS determines to be ineligible for
transitional assistance, Applicant notifies the beneficiary of this
determination and his/her right to, and the process for, a reconsideration of
the determination as well as the opportunity to select the discount card only
(if eligible). This notification must be in writing and sent within 5 business
days of the Applicant’s receipt of the CMS eligibility determination reply.



  •   Applicant does not enroll in their drug discount card beneficiaries
applying for transitional assistance if CMS determines that the beneficiaries
are eligible for transitional assistance.



  •   Applicants determine the appropriate coinsurance levels for each
transitional assistance enrollee based on the income information he or she
provides on the standard enrollment form. For beneficiaries whose income is at
or below 100% of the poverty line, the coinsurance level is 5% of the price of
the covered drug. For beneficiaries whose income is above 100% and at or below
135% of the poverty line, the coinsurance level is 10% of the price of the
covered drug.         Application Requirements: —



  •   Describe your process for collecting and reviewing information from
Medicare beneficiaries applying for transitional assistance. Indicate that your
organization will send a written notice (stating the basis for ineligibility and
the right to reconsideration) to ineligible beneficiaries within five business
days of your identification of ineligibility due to data submitted on the
enrollment form.



  •   Describe how you will handle incomplete enrollment forms or submissions.



  •   Indicate that you will forward to CMS applications of those beneficiaries
who indicate that their income is not more than 135% of the poverty line
(adjusted for applicant’s family size); they are enrolled in Medicaid but not
receiving prescription medicine assistance or are medically needy and not
receiving prescription medicine assistance; and they do not have group health
insurance coverage or a private health insurance policy including drug coverage,
TRICARE enrollment, or enrollment in a Federal Employee Health Benefits Program
plan.



  •   Indicate that you will not enroll beneficiaries in your card program who
are applying for transitional assistance until CMS has determined that they are
eligible for such assistance.



  •   Describe your process for sending and receiving transitional assistance
eligibility determination information to and from CMS.



  •   Describe your process for notifying beneficiaries that they are ineligible
for transitional assistance.



  •   Describe your process for determining and applying the appropriate
coinsurance level for each transitional assistance-eligible enrollee.

3.5.3 Reconsideration of Eligibility Determination

Qualifications



  •   Beneficiaries determined not eligible for the drug card and/or
transitional assistance may request reconsideration of eligibility
determination.



  •   Applicant provides timely written notice (that is, notice within 5
business days of the Applicant’s identification of ineligibility due to data
submitted on the form) to beneficiaries who are determined to be ineligible for
the drug card and/or transitional assistance. The notice must describe the
reason identified for ineligibility and contain information on the beneficiary’s
right to a reconsideration of the determination and instructions on accessing
the reconsideration process. Finally, the notice must inform the beneficiary of
his or her option of enrolling in the approved program without access to
transitional assistance.



  •   The reconsideration process will be conducted by an independent entity
through a contract administered by CMS and will include a review of the
beneficiary’s enrollment form and any other documentation required to
successfully review each individual case.



  •   The Applicant must communicate with the reconsideration contractor and
respond in a timely manner to requests for information, such as copies of
enrollment forms.



  •   The eligibility decision from the reconsideration process is final. If the
denial is reversed, the enrollment will be effective beginning with the 1st of
the month following the positive eligibility determination from reconsideration,
AND, if eligible for transitional assistance, the amount of available
transitional assistance dollars (in year 2005) relates directly to the month in
which the sponsor received the original, complete enrollment form for
transitional assistance. The reconsideration contractor will notify the
beneficiary by written notice, and CMS by submitting a transaction to enroll as
appropriate.



  •   Applicant will be notified by CMS of individuals determined eligible for
the drug discount card and/or transitional assistance.



  •   If the denial is upheld, the reconsideration contractor will notify the
beneficiary in writing of its decision.

Application Requirements



  •   Describe your procedures for notifying beneficiaries of a determination
that they are ineligible for transitional assistance and/or the discount card
program and advising them of their reconsideration rights. Such notice must be
provided within 5 business days of your organization’s receipt of the CMS
eligibility determination reply.



  •   Describe your procedures for communicating with and responding to the
independent review entity (IRE) conducting transitional assistance or discount
card eligibility reconsiderations.

3.5.4 CMS Reimbursement of Transitional Assistance

Qualifications:



  •   Applicant registers with the DHHS Payment Management System (PMS) via the
web site http://dpmlink.dpm.psc.gov.



  •   Applicant submits EIN information (Attachment 3) to CMS upon award of
Medicare approval for its drug discount card. CMS establishes an account and a
withdrawal limit in PMS for Applicant.



  •   Applicants submit payment requests associated with their transitional
assistance members as needed through the PMS. Based on this information, the PMS
will authorize the Federal Reserve to make the appropriate deposit into
Applicant’s bank account.



  •   Applicant reports to CMS’ enrollment and eligibility system each month the
following beneficiary-level subsidy expenditure data for their transitional
assistance-eligible enrollees:



  •   Applicant’s enrollment and eligibility system identification number;



  •   Each transitional assistance enrollee’s HIC number, name, sex, date of
birth; and



  •   Amount spent from each transitional assistance enrollee’s subsidy for that
month. Such amount shall represent only claims which have been adjudicated for
payment and not claims that are pending or denied.



  •   Applicant provides a certified electronic file or hard copy report to CMS
each month of the monthly transitional assistance expenditures and monthly cash
payments from the PMS. The Applicant’s Chief Financial Officer will provide
certification.



  •   Applicant files a Federal Cash Transaction Report (PSC-272) in which the
Applicant’s Chief Financial Officer certifies the Applicant’s transitional
assistance expenditures with PMS quarterly         Application Requirements:



  •   Indicate that your organization will register with PMS.



  •   Describe how your organization will interact with the PMS daily to request
payment for your enrollees’ transitional assistance expenditures.



  •   Indicate your intention to submit to CMS’ enrollment and eligibility
system monthly beneficiary-level transitional assistance expenditures for your
transitional assistance-eligible enrollees. Indicate that the data will include:



  •   Your organization’s identification number;



  •   Each transitional assistance enrollee’s HIC number, name, sex, date of
birth; and

o Amount spent from each transitional assistance enrollee’s subsidy balance for
that month.



  •   Indicate your intention to provide a certified electronic file or hard
copy report to CMS each month of the monthly transitional assistance
expenditures and monthly cash payments from the PMS. The Applicant’s Chief
Financial officer will provide certification.



  •   Indicate your intention to file a quarterly Federal Cash Transaction
Report (PSC-272) with PMS, in which your organization’s Chief Financial Officer
certifies your organization’s transitional assistance expenditures.

3.5.5 Card Sponsor Payment and Tracking of Transitional Assistance

Qualifications:



  •   Applicant establishes internal controls, accounting procedures and a
financial accounting system to manage and report the transitional assistance
funds.



  •   Applicant makes available to enrollees with transitional assistance, for
the purchase of covered discount card drugs and, at the option of the Medicare
managed care organization, for the payment of deductibles, copayments, and
coinsurance for any covered discount card drug under any drug benefit it may
provide to beneficiaries as part of its Medicare managed care plan, the amount
of transitional assistance indicated by CMS. In most cases, the amount is
expected to be $600 annually in 2004 and 2005, but in some cases in CY 2005 an
enrollee’s transitional amount may be prorated, and will thus be less than $600
in a given enrollment year. No additional transitional assistance will be made
available to eligible enrollees during 2006. However, an enrollee may use any
transitional assistance balance remaining at the end of 2004 or 2005 to purchase
covered drugs during the following year (i.e., 2005 and 2006).



  •   Applicant ensures that transitional assistance funds are applied only to
covered discount card drugs and, at the option of the Medicare managed care
organization, costs incurred by the transitional assistance enrollee for covered
discount card drugs obtained through any

Medicare managed care prescription drug benefit it provides; specifically,
Applicant may allow transitional assistance enrollees to utilize transitional
assistance to assist in paying copayments, coinsurance, or deductibles for
covered discount card drugs under any Medicare managed care drug benefit it
provides. For covered discount card drugs obtained under the
exclusive card program, Applicant must apply such funds regardless of whether
the particular drug being purchased is offered for a negotiated price by the
sponsor. If no negotiated price is offered, the pharmacy’s usual and customary
price shall prevail. The usual and customary price is the price that the
pharmacy would charge a customer who does not have any form of prescription drug
coverage. Transitional assistance funds may not be used to purchase over the
counter drugs or to purchase or pay the cost-sharing for any drugs excluded from
the definition of “covered discount card drug” as stated in 42 CFR § 403.802.



  •   Applicant does not require its transitional assistance enrollees to use
the transitional assistance to which they are entitled prior to drawing down any
drug benefit offered to beneficiaries by their Medicare managed care plan.



  •   Applicant ensures that when transitional assistance funds are used,
enrollees receive the lower of the negotiated price (if any) or the usual and
customary price.



  •   Applicant makes available electronically or by telephone at point-of-sale
information concerning the amount of transitional assistance used and available
for each transitional assistance enrollee.



  •   Applicant reimburses directly: 1) pharmacies for transactions where the
balance of transitional assistance reported was in excess of the amount
available, and 2) enrollees who become transitional assistance eligible after
their initial enrollment for any enrollment fee they had paid prior to the
determination, and 3) States in instances where they have paid enrollment fees
on behalf of beneficiaries determined eligible for transitional assistance after
their initial enrollment.



  •   Applicant operates both a real-time transitional assistance claims
adjudication system and, for those claims involving coordination of benefits
issues, an off-line claims processing system.



  •   Applicant tracks transitional assistance spending for each enrollee with
such assistance, including roll-over amounts, if any, from the previous calendar
year(s).



  •   Applicant develops and implements procedures to protect against the misuse
of transitional assistance in the event of the theft or loss of an enrollee’s
identification card.



  •   Applicant adopts a system for determining final transitional assistance
balances to be reported to CMS at the time a card enrollee disenrolls from
Applicant’s drug card program. CMS will not adjust the final balance at a later
date to account for outstanding claims at the

time the Applicant reported the final balance, nor will CMS provide additional
reimbursement to the Applicant to make up the difference. If the Applicant’s
systems for determining a final transitional assistance balance potentially
creates a financial liability for enrollees, Applicant informs enrollees of such
circumstances and the special responsibilities enrollees may have in such
circumstances.



  •   Applicant continues to make remaining amounts of transitional assistance
funds (which have been rolled over from previous years) available to eligible
enrollees during the transition period (starting December 31, 2005 and ending
when the beneficiary enrollees in a Part D plan or when the Part D initial
enrollment period expires, whichever comes first).



  •   Applicant accepts payment of enrollment fee from CMS for transitional
assistance enrollees.



  •   Applicant applies coinsurance requirements, such that when transitional
assistance is used, enrollees with incomes greater than 100 percent and not
greater than 135 percent of the poverty line (or others on their behalf) pay no
more than 90 percent of the charge for the drug from their transitional
assistance, and transitional assistance enrollees whose income is not greater
than 100% of the poverty line pay no more than 95% of the charge for the drug
from their transitional assistance.         Application Requirements: —



  •   Describe the systems you will develop and implement to track and manage
transitional assistance on behalf of transitional assistance-eligible
beneficiaries. Discuss the information and claims adjudication systems you will
develop to manage this effort. Specifically:



  •   Describe how your organization will operate a real-time transactional
assistance claims adjudication system. Discuss how this system will interact
with network pharmacies to ensure accurate application of transitional
assistance to the cost of covered drugs. Include in this discussion the accurate
calculation of applicable coinsurance amounts. Should you elect to permit
transitional assistance enrollees to apply transitional assistance toward such
cost-sharing, also describe the accurate application of transitional assistance
to any copayments, coinsurance, or deductibles for any covered discount card
drug obtained under any Medicare managed care drug benefit your organization
provides.



  •   Describe how your staff will update and monitor this system to ensure
accurate tracking of the transitional assistance spending. The discussion of
this system should reflect your intention to allow enrollees to roll over any
remaining balance at the end of one calendar year to their account for the next
calendar year. This includes making the remaining 2005 transitional assistance
balance available to enrollees during their transition period in 2006 (that is,
the period between January 1, 2006 and the effective date of the beneficiary’s
enrollment in a Part D prescription drug plan or the last day of the period in
which the beneficiary may enroll under Part D, whichever occurs first).



  •   Describe the internal controls, procedures, and financial system your
organization will use to make transitional assistance account balance
information available at the point of sale for all eligible beneficiaries with
transitional assistance. Indicate whether the information will be available
electronically, by telephone, or both.



  •   Describe the systems/ procedures your organization will adopt to ensure
that accurate final transitional assistance balances are reported to CMS at the
time a card enrollee disenrolls from your drug card program. If such systems
potentially create a financial liability for enrollees, describe your procedures
for informing enrollees of such circumstances and the special responsibilities
enrollees may have in such circumstances.



  •   Indicate that your organization will reimburse: 1) pharmacies for
transactions where the balance of transitional assistance reported was in excess
of the amount available, and 2) enrollees who became transitional assistance
eligible after their initial enrollment for any enrollment fee they had paid
prior to the determination, and 3) States in instances where they have paid
enrollment fees on behalf of beneficiaries determined eligible for transitional
assistance after their initial enrollment.



  •   Indicate circumstances under which off-line claims adjudication (e.g.,
transactions involving pharmacies without real-time communication capabilities,
institutional pharmacies) will be necessary. Describe your system for processing
these claims, including the requirements for pharmacies and/or enrollees to
submit claims and your timeframe for adjudicating the claim, providing a
response to the pharmacy and/or enrollee, and making the appropriate adjustment
to the enrollee’s account balance.



  •   Attest that you will not require transitional assistance members of your
Medicare managed care plan(s) to use the transitional assistance to which they
are entitled prior to drawing down any drug benefit offered to Medicare managed
care plan members.     3.5.6   Call Center —         Qualification:



  •   Applicant maintains a toll-free customer service call center that is open
during usual business hours and provides customer telephone service in
compliance with usual business practices.



  •   Applicant uses CMS’ FTS2001 telecommunications contract for its toll-free
numbers, services, and circuits, allowing beneficiaries calling the
1-800-MEDICARE information line to be transferred directly to the Applicant’s
customer service representatives.         Application Requirements: —



  •   Describe the hours of operation and business practices of your toll-free
customer service call center. Please indicate if you will use the same call
center/call center staff currently employed by your Medicare managed care
program.



  •   Explain in detail how your customer service function would respond to the
following types of concerns that a beneficiary may experience:



  •   Questions or requests from transitional assistance-eligible enrollees
concerning the current balance of their transitional assistance remaining.



  •   Questions concerning differences between the Medicare drug discount card
program, other (non-approved) discount card programs, and prescription drug
insurance.



  •   Discount card inquiries, prior to enrollment.



  •   Problems in the enrollment process.



  •   Questions concerning negotiated prices and formulary offerings.



  •   Questions concerning the negotiated price for a particular drug at a
specific pharmacy.



  •   Questions concerning pharmacy access and mail order, if applicable,
including changes in the pharmacy network.



  •   Questions with a clinical component, including requests for counseling on
relevant costs of equivalent medications or the availability of generic drugs.

     
 
  oQuestions concerning lost or stolen identification cards.
 
   
 
  oQuestions concerning denial of use of the card by a network pharmacy.
 
   
 
  oMail order pharmacy questions, issues, and concerns (if applicable).
 
   
 
  oQuestions from pharmacists concerning the Applicant’s drug card program.



  •   Describe your card sponsor’s additional mechanisms (if any) for
communicating with enrollees or pharmacies (fax, e-mail).



  •   Indicate your intention to work directly with CMS and its
telecommunications vendors to develop the direct transfer capabilities between
the 1-800-MEDICARE information line and your customer service representatives.  
  3.5.7   Reduction of Medication Errors         Qualifications: —



  •   Applicant operates a system to reduce the likelihood of medication errors
and adverse drug interactions and to improve medication use.



  •   Applicant’s system is supported by scientific and clinical literature.

Application Requirement:



  •   If your system is an existing program, describe your past achievement in
reducing medication errors and adverse drug interactions and in improving
medication use.

3.5.8 Grievance/Customer Complaints

Qualifications:





  •   Applicant expands its existing Medicare managed care grievance process to
include its drug card program in order to track and address in a timely manner
enrollees’ complaints about any aspect of the card sponsor’s operations.        



  •   A grievance is any enrollee’s complaint or dispute expressing
dissatisfaction with the manner in which he or she has received services under a
drug card. The subjects of a grievance may include:



  •   The timeliness, appropriateness, access to, and/or setting of services
provided by the card sponsor;



  •   Concerns about waiting times, demeanor of pharmacy or customer service
staff; or



  •   A dispute concerning the card sponsor’s refusal to offer discounts on
particular prescription drugs, failure to accept transitional assistance as
payment for prescription drugs, or charging of higher coinsurance payments than
permitted under the Medicare drug discount card program.

Application Requirements:



  •   Indicate that your organization will expand its existing Medicare managed
care grievance process to include your drug card program.

3.5.9 Information and Outreach

Qualifications:



  •   Applicant provides information and conducts outreach to Medicare
beneficiaries to include a detailed description of the following:



  •   Applicant’s drug card that includes information on how to become enrolled
in a program, how to qualify for the transitional assistance, and how
transitional assistance works;



  •   Negotiated prices offered for covered discount card drugs.



  •   The permissible services Applicant provides for no additional fee, such as
drug interaction counseling or allergy alerts;



  •   The availability of a grievance process and how it works;



  •   Toll-free numbers available to Applicant’s drug card enrollees;



  •   A list of contracted pharmacies and prescription drugs offered for a
negotiated price, and a guarantee that contracted pharmacies will provide the
lower of the negotiated price or the “usual and customary” price.



  •   Enrollment fees (if any);



  •   A notice that drugs and prices may change or vary and a description of how
the enrollee can obtain information regarding those changes and variations;



  •   A clear description of the service area in which Applicant’s drug card is
available;



  •   Applicant’s procedures for managing transitional assistance against an
enrollee’s cap or transitional assistance balance transfer to a newly elected
approved program as well as any potential enrollee liabilities related to such
procedures; and

     
 
  oA privacy notice for protected health information.



  •   Applicant provides beneficiaries with information and outreach materials
that comply with CMS information and outreach guidelines. Such guidelines will
be posted on the CMS web site at www.cms.hhs.gov as a separate document from
this solicitation. Applicant provides the materials to beneficiaries in
customer-appropriate printed material prior to and after enrollment.



  •   Applicant provides all information and outreach materials to CMS for
review prior to conducting outreach to Medicare beneficiaries. When acting in
the capacity of a Medicare managed care plan and co-mingling plan materials with
card sponsor information and outreach materials, Medicare managed care
organizations are required to obtain approval from CMS. These materials require
approval from the appropriate CMS Regional Office and the contractor that will
review drug card program information and outreach materials.         Application
Requirements: —



  •   Indicate your intention to follow the information and outreach guidelines,
which will be provided by CMS on its web site (www.cms.hhs.gov). Any information
and outreach materials submitted for CMS review and approval along with your
application materials should be consistent with the guidelines from CMS.



  •   Describe your expected information and outreach effort, including
communication materials that will be developed and how they will be used to
market the program. Provide a

description of other communication channels that will be used to educate and
enroll Medicare beneficiaries (e.g., the Internet).



  •   Describe your efforts to accommodate beneficiaries with disabilities and
non-English speaking beneficiaries.



  •   Discuss your communication plan concerning the availability of pharmacy
services or discounts on over-the-counter drugs, if any, that will be offered
for no additional fee.



  •   Describe how you will monitor and track written inquiries for information
and outreach materials. Include the average response time to send out materials.

3.5.10 Privacy/HIPAA Transactions

Qualifications:



  •   Applicant is a covered entity and complies with the regulations issued
pursuant to the Health Insurance Portability and Accountability Act (HIPAA) at
45 CFR parts 160 and 164, subparts A and E [the Privacy Rule] as it applies to
health plans. (NOTE: In applying the definition of “marketing” under the Privacy
Rule, Applicant’s information and outreach efforts under the drug card program
that are directly related to covered drugs and non-prescription drugs for which
the Applicant will offer a discount, including information on drug interactions,
are permitted uses of protected health information as health care operations.)



  •   Applicant complies with the Privacy Rule as it applies to business
associates of CMS for the purposes of operating the transitional assistance
portion of the drug card program.



  •   Applicant notifies each beneficiary, prior to enrollment or at the time of
enrollment, of expected uses and disclosures of the beneficiary’s protected
health information, as well as the beneficiary’s rights and Applicant’s duties
with respect to such information. Such notice is provided in plain language
containing sufficient detail to advise the beneficiary of the uses and
disclosures permitted or required under applicable law.



  •   Applicant obtains written authorization for all uses and disclosures of
protected health information not otherwise permitted under the Privacy Rule.
Beneficiaries may authorize disclosure of their protected health information to
a third party, such as their employer. Such authorization may NOT be requested
for marketing products or services outside the drug card program’s approval.



  •   Applicant ensures that its agents and subcontractors comply with all the
requirements of 45 CFR Parts 162 and 164 when performing functions on the
Applicant’s behalf.



  •   Applicant complies with the requirements applicable to covered entities to
the provisions of 45 CFR Part 160 relating to use of national identifiers.
Applicant complies with any applicable standards, implementation specifications,
and requirements in the Standards for Electronic Transactions under 45 CFR Parts
160 and 162 subparts I et seq.         Application Requirements: —



  •   Indicate your understanding of and agreement to protect protected health
information in accordance with the privacy provisions, (stated in Section 3.5.10
of this document) of the drug card program.



  •   Pursuant to the privacy provisions under this initiative:



  •   Describe how your organization will routinely use beneficiary data.



  •   Describe how your organization will obtain beneficiary written
authorization for the uses and disclosures of beneficiary data, and to permit an
enrollee to revoke that authorization. NOTE: Such authorization may not be
requested for marketing for services considered outside the scope of approval
(that is, (a) not directly related to a covered discount card drug or (b) not
involving discounts on non-prescription drugs).

3.5.11 Security

Qualification:



  •   Applicant has, as of the initial enrollment date, appropriate
administrative, technical, and physical safeguards in place to protect the
privacy of protected health information in accordance with 45 CFR §164.530(c),
and meets the standards, requirements, and implementation specifications as set
forth in 45 CFR part 164, subpart C, the HIPAA Security Rule, prior to beginning
enrollment of beneficiaries. If the Applicant will not fully meet this
requirement, the Applicant must describe the Applicant’s plan for coming into
compliance with the specifications as set forth in the Security Rule. Applicants
are encouraged         , but not required, to use Information Security Program
references as provided by the National Institute for Standards and Technology
(NIST) in describing their efforts to implement reasonable security measures.  
      Application Requirements: —



  •   Provide your attestation that, as of the initial enrollment date,
appropriate administrative, technical, and physical safeguards will be in place
to protect the privacy of protected health information in accordance with 45 CFR
§164.530(c), and that you will meet the standards, requirements, and
implementation specifications as set forth in 45 CFR part 164, subpart C, the
HIPAA Security Rule, prior to beginning enrollment of beneficiaries. If you are
unable to provide this later attestation, provide your plan for coming into
compliance with the specifications as set forth in the Security Rule as of the
compliance date of the Security Rule.

You are encouraged, but not required, to use the Information Security Program
references as provided by the National Institute of Standards and Technology
(NIST) in describing your efforts to implement reasonable security measures.

3.6 Card Sponsor Reporting to CMS

Qualification:

Request for Waiver: Applicants who did not request any waivers requested by
responding “yes” to any item on the chart in Section 2.10 must provide a
response to Section 3.6 of the General Solicitation. Applicants who did request
a waiver must meet the meet the qualifications as described below

Application Requirements:



  •   Describe how your organization will adhere to the reporting requirements
and schedule outlined in Attachment 4 with the following exceptions:



  •   If you requested a waiver of duplicative reporting requirements under
Item 3 of the waiver chart, you need not address Items 1,3, and 10 of Attachment
4.



  •   If you requested a waiver of Item 2 of the waiver chart, you need not
address the manufacturer price concessions in Item 4 of Attachment 4.



  •   Describe the procedures your organization has adopted to ensure that you
will keep CMS informed of any material modifications to your program.     3.7  
Record Retention         Qualifications: —



  •   Applicant complies with the record retention standard requiring that the
approved sponsor retain records that it creates, collects, or maintains as part
of its operations while participating in the program as part of its operation of
an approved program for at least 6 years following the termination of the
program, or in the event that the contract with CMS is terminated, at least
6 years following such termination.



  •   Applicant must continue to apply the security and privacy protections
described in Sections 3.5.10 and 3.5.11 to the maintained records.

Application Requirements:



  •   Describe your record retention policies and practices, and indicate your
intention to retain records related to your operation of your approved

card program for 6 years following the termination of the program or your
contract with CMS.



  •   Indicate your intention to apply the security and privacy protections
required of card sponsors to the records related to the operation of your drug
card program you will maintain.

3.8 Requests for Waiver or Modification of Requirements

Qualification:





  •   Applicant may request additional waivers from or modifications of
requirements applicable to other drug card sponsors. Applicant must demonstrate
that the requirements at issue are duplicative of, or conflict with,
requirements applicable to Medicare managed care organizations, or that they
interfere with the coordination of benefits offered under their drug card with
benefits provided under the Medicare managed care program.         Application
Requirement: —



  •   Indicate whether your organization wishes to request any additional
waivers from or modifications of requirements applicable to drug card sponsors
under this program. Demonstrate that the requirements at issue are duplicative
of or conflict with requirements applicable to Medicare managed care
organizations, or that they interfere with the coordination of benefits offered
under their drug card with benefits provided under the Medicare managed care
program.



2

4.0 CERTIFICATION

I, the undersigned, certify to the following:



  1)   I have read the contents of the completed application and the information
contained herein is true, correct, and complete. If I become aware that any
information in this application is not true, correct, or complete, I agree to
notify the Centers for Medicare & Medicaid Services (CMS) immediately and in
writing.



  2)   I authorize CMS to verify the information contained herein. I agree to
notify CMS in writing of any changes that may jeopardize my ability to meet the
qualifications stated in this application prior to such change or within 30 days
of the effective date of such change. I understand that such a change may result
in termination of the Medicare approval contract.



  3)   I agree that if my program meets the minimum qualifications and is
Medicare-approved, I will abide by the requirements contained in Section 3.0 of
this Application and provide the services outlined in my application.



  4)   Neither I, nor any owner, director, officer, or employee of the
[Applicant] or other organization on whose behalf I am signing this
certification statement, or any contractor retained by the company or any of the
aforementioned persons, currently is subject to sanction under the Medicare or
Medicaid program, or debarred, suspended or excluded under any other Federal
agency or program, or otherwise prohibited from providing services to CMS or
other Federal Agency.



  5)   I understand that in accordance with 18 U.S.C. § 1001, any omission,
misrepresentation or falsification of any information contained in this
application or contained in any communication supplying information to CMS to
complete or clarify this application may be punishable by criminal, civil, or
other administrative actions including revocation of approval, fines, and/or
imprisonment under Federal law.



  6)   I further certify that I am an authorized representative, officer, chief
executive officer, or general partner of the business organization that is
applying for the approval of the a prescription drug discount card program.

      ___Todd S. Farha_________President & Chief Executive Officer Authorized
Representative     Name (printed) Title    
/s/ Todd S. Farha     
  04/14/05     
 
   
Authorized Representative Signature
  Date (MM/DD/YY)
 
   

3

ATTACHMENT 1 – DRUGS COMMONLY USED BY MEDICARE BENEFICIARIES

DRUGS COMMONLY USED BY MEDICARE BENEFICIARIES

Place a check mark next to the drugs listed below which will be included for a
discount at your pharmacy network under your proposed program. This list
represents top drugs commonly used by Medicare beneficiaries, according to
results from the 2000 Medicare Current Beneficiary Survey.

NOTE: In some cases, both the brand name and its generic equivalent are listed
separately.

 
 
? ACCUPRIL
 
? ACTOS
 
? ADALAT
 
? ALBUTEROL
 
? ALLEGRA
 
? ALLOPURINOL
 
? ALPHAGAN
 
? AMARYL
 
? AMBIEN
 
? AMIODARONE HCL
 
? AMITRIPTYLINE HCL
 
? ARICEPT
 
? ATENOLOL
 
? ATROVENT
 
? AVANDIA
 
? AXID
 
? BETAPACE
 
? BUSPAR
 
? CAPTOPRIL
 
? CARBIDOPA/LEVO
 
? CARDIZEM
 
? CARDIZEM CD
 
? CARDURA
 
? CASODEX
 
? CELEBREX
 
? CELLCEPT
 
? CIMETIDINE
 
? CIPRO
 
? CLOZARIL
 
? COMBIVENT INHALER
 
? COMBIVIR
 
? COREG
 
? COUMADIN
 
? COZAAR
 
? DEPAKOTE
 
? DETROL
 
? DIFLUCAN
 
? DIGOXIN
 
? DILANTIN
 
? DILTIAZEM
 
? DIOVAN
 
? EFFEXOR
 
? EPIVIR
 
? EVISTA
 
? FLOMAX
 
? FLOVENT
 
? FOLICACID
 
? FOSAMAX
 
? FUROSEMIDE
 
? GEMFIBROZIL
 
? GLIPIZIDE
 
? GLUCOPHAGE
 
? GLUCOTROL
 
? GLYBURIDE
 
? HYDROCHLOROTHIAZIDE
 
? HYDROCODONE/APAP
 
? HYTRIN
 
? HYZAAR
 
? IBUPROFEN
 
? IMDUR
 
? IPRATROPIUMBROMIDE
 
? ISOSORBIDEDN
 
? ISOSORBIDEMN
 
? K-DUR
 
? KLOR-CON
 
? LANOXIN
 
? LASIX
 
? LESCOL
 
? LEVAQUIN
 
? LEVOTHROID
 
? LEVOTHYROXINE
 
? LIPITOR
 
? LOPRESSOR
 
? LOTENSIN
 
? LOTREL
 
? MECLIZINE
 
? METOPROLOL
 
? MEVACOR
 
? MIACALCIN
 
? MINITRAN
 
? MONOPRIL
 
? MSCONTIN
 
? NAPROXEN
 
? NEORAL
 
? NEURONTIN
 
? NITROGLYCERIN
 
? NORVASC
 
? OXYCONTIN
 
? PAXIL
 
? PEPCID
 
? PLAVIX
 
? PLENDIL
 
? POTASSIUM
 
? POTASSIUM CHLORIDE
 
? PRAVACHOL
 
? PREDNISONE
 
? PREMARIN
 
? PREMPRO
 
? PREVACID
 
? PRILOSEC
 
? PRINIVIL
 
? PROCARDIAXL
 
? PROGRAF
 
? PROPOXY-N/APAP
 
? PROPRANOLOL
 
? PROSCAR
 
? PROZAC
 
? RANITIDINE
 
? RELAFEN
 
? RIBAVIRIN
 
? RISPERDAL
 
? SEREVENT
 
? SINGULAIR
 
? SYNTHROID
 
? TAMOXIFEN
 
? TEGRETOL
 
? TERAZOSIN
 
? TIAZAC
 
? TOPAMAX
 
? TOPROL XL
 
? TRAZODONE
 
? TRENTAL
 
? TRIAMTERENE/HCTZ
 
? ULTRAM
 
? VASOTEC
 
? VERAPAMIL
 
? VIOXX
 
? VIRACEPT
 
? WARFARIN SODIUM
 
? WELLBUTRIN
 
? XALATAN
 
? ZANTAC
 
? ZERIT
 
? ZESTRIL
 
? ZIAC
 
? ZOCOR
 
? ZOLOFT
 
? ZYPREXA
 
? ZYRTEC
 

4

ATTACHMENT 2

Drug Card Enrollment Process Flowchart

[CHART]

5

ATTACHMENT 3 – PAYMENT INFORMATION FORM

As Government vendors, organizations with Medicare contracts are paid by the
Department of Treasury through an Electronic Funds Transfer (EFT) program.
Government vendor payments are directly deposited into corporate accounts at
financial institutions on the expected payment date. Additionally, CMS must have
the EIN/TIN and associated name as registered with the IRS.

ORGANIZATION INFORMATION

NAME OF ORGANIZATION:

DBA, if any:

                                          ADDRESS:                              
  CITY:                           STATE:   ZIP CODE: CONTACT PERSON NAME:      
      TELEPHONE NUMBER:             CONTRACT NO’s.:   H           ; H   ; H   ;
H                 (If known)                        

TIN/EIN NAME of business for tax purposes (as registered with the IRS: a W-9 may
be required)

EMPLOYER/TAX IDENTIFICATION NUMBER (EIN or TIN):

                  Mailing address for 1099 tax form:
       
STR1:
               
 
               
STR2:
               
 
               
CITY:
               
 
               
STATE:
  ZIP:
    —  
 
           

                  FINANCIAL INSTITUTION                
NAME OF BANK:
               
 
               
ADDRESS:
               
 
               
CITY: STATE:
  ZIPCODE:     —  
 
               
ACH/EFT COORDINATOR NAME:
               
 
               
TELEPHONE NUMBER:
               
 
               
NINE DIGIT ROUTING TRANSIT (ABA) NUMBER:
               
 
               
DEPOSITOR ACCOUNT TITLE:
               
 
               
DEPOSITOR ACCOUNT NUMBER:
               
 
               

CIRCLE ACCOUNT TYPE: CHECKING            SAVINGS (Please attach a copy of a
voided check)

SIGNATURE & TITLE OF ORGANIZATION’S AUTHORIZED REPRESENTATIVE:

DATE:      

Signature Title

     Print Name Phone Number

ATTACHMENT 4 — Reporting Requirements

Routine Reporting Requirements

All data in this section are due to CMS on the 10th business day of the month
following the reporting period and the data are to reflect the activity for that
reporting period only. For example, aggregated grievance data for the month of
May 2004 are due to CMS by 5:00 pm ET on June14, 2004 and should reflect the
grievance activity for May 2004; and, customer service data for the months of
May, June, and July 2004 are due to CMS on August 13, 2004 by 5:00 pm ET and
should reflect the customer service activity for May – July 2004. Exact due
dates for all data will be posted on CMS’ website at www.cms.hhs.gov.

All data submissions to CMS must include a certification by the Sponsor that
based on best knowledge, information, and belief, the reported information is
accurate, complete, truthful, and supportable.

Applicant must report aggregated grievance and prescription data on a monthly
basis and customer service information and information on price concessions and
pass-through to beneficiaries on a quarterly basis directly into CMS’ Health
Plan Management System (HPMS). Please refer to the instructions posted on CMS’
website at www.cms.hhs.gov for information about accessing HPMS. Applicant must
report data on transitional assistance reimbursement on a monthly basis directly
into the Medicare Beneficiary Database (MBD).

      Item 1 - Aggregated Grievance data, due monthly, include:




  •   Sponsor identification;



  •   Number of filed grievances, broken down by category of grievance (i.e.,
enrollment, disenrollment, marketing, benefits/access, pricing/co-insurance,
customer service, confidentiality, pharmacies, other);



  •   Number of resolved grievances; and



  •   Number of resolved grievances that favor beneficiaries.     Item 2   -
Prescription data, due monthly, include:



  •   Sponsor identification;



  •   Total number of prescriptions (aggregate and decile);



  •   Average number of prescriptions (aggregate and decile) per enrollee.    
Item 3   - Customer service data, due quarterly, include:



  •   Sponsor identification;



  •   Percent customer service rep time manning phones and responding to
enrollee inquiries;



  •   Total number of calls;



  •   Number and percent of calls answered within 30 second;

• Number and percent of beneficiary calls that are abandoned from automated
queue;



  •   Call center business hours;



  •   Percent of business hours when call center was not available;



  •   Average days to process new members;



  •   Average days to provide new or replacement discount cards;



  •   Average days to respond to written correspondence;



  •   Average days to fulfill mail order request — no intervention required; and



  •   Average days to fulfill mail order request — intervention required.

Item 4 — Reporting requirements for price concessions and pass-throughs to
beneficiaries, due quarterly, include:



  •   Sponsor identification.



  •   Percent of total amount of the price concessions negotiated in each
manufacturer contract for the drug card program that is passed through to
beneficiaries.



  •   Average dollar amount of manufacturer price concessions per drug card
script by each manufacturer.



  •   Percent of total amount of the price concessions negotiated across all
retail pharmacy contracts, and by mail order, that is passed through to
beneficiaries.



  •   Average negotiated price per script across all drugs produced by each
manufacturer.



  •   Average dollar amount of pharmacy price concessions per drug card script
by all retail pharmacy, and by mail order.



  •   Average dollar amount of manufacturer price concessions per brand name
drug card script.



  •   Average dollar amount of manufacturer price concessions per generic drug
card script.



  •   Average dollar amount of pharmacy price concessions per brand name drug
card script.



  •   Average dollar amount of pharmacy price concessions per generic drug card
script.



  •   Range and average negotiated price by NDC code (including by manufacturer
on generics) at a given point in time.



  •   Average and range of dispensing fees.

Item 5 — Reporting requirements for transitional assistance reimbursement, due
monthly, include:



  •   Sponsor identification.



  •   Each transitional assistance enrollee’s:



  •   HIC Number



  •   Name



  •   Sex



  •   Date of Birth



  •   Amount spent from each transitional assistance enrollee’s subsidy balance
for that month.

Item 6 — Applicant must report to CMS immediately any aberrancies or high
utilization and spend patterns (identified by Zip Code) observed in claims data
for particular drugs/controlled substances. If no patterns are detected during a
month, Applicant certifies to CMS, by the 10th business day of the next month,
that it checked for such patterns.

Reporting/monitoring requirements for irregular utilization patterns for
specific drugs, due monthly, include:



  •   Sponsor identification.



  •   Check for aberrant or high outlier utilization patterns for drugs with
abuse/misuse potential and alert CMS as soon as irregular utilization patterns
are uncovered.



  •   Drugs with significant abuse/misuse potential as denoted by DEA Control
Schedule II through Schedule V.



  •   If no unusual utilization patterns are uncovered for a month, certify to
CMS that such utilization patterns were not uncovered in the analysis.

Item 7 — Reporting requirements concerning any material modifications to the
Card Sponsor’s drug card program (e.g., changes to formulary, pharmacy network,
customer service practices), due as soon as they occur, include:



  •   Sponsor identification.



  •   A description of the change.



  •   How the change will impact the Sponsor’s drug card program.

Item 8 — Reporting requirements for any increase in prices in a calendar year
that are due to anything other than changes in average wholesale price (AWP),
due with the submission of the price comparison files, include:



  •   Sponsor identification.



  •   Rationale for negotiated price increase.

Note to above requirement: Sponsors do not have to report any increases in
negotiated prices that occur during the week of November 15, 2004.

Item 9 — Claims-Based Data Elements

Our oversight strategy anticipates that we would audit the following
claims-based data elements in the event we conduct an audit. At that time we
will specify the format in which the data shall be provided.



  •   Sponsor ID;



  •   Beneficiary Name;



  •   Beneficiary HIC#;



  •   Eleven Digit National Drug Code (with Dosage Information);



  •   Sponsor’s Negotiated Price without the Dispensing Fee;



  •   Dispensing Fee;



  •   Beneficiary Co-Pay Amount;



  •   Sales Tax Amount;



  •   Generic Indicator;



  •   Usual & Customary Price without the Dispensing Fee;



  •   AWP;



  •   DEA Number of Prescribing Physician;



  •   Prescription Number;



  •   NABP Number of Pharmacy that Filled Prescription; and



  •   Date Prescription Filled.

Item 10 — Grievance-Based Data Elements

Our oversight strategy anticipates that we would audit grievance logs in the
event we conduct an audit. At that time we will specify the format in which the
data shall be provided.

              Grievance logs must consist of the following data fields:




  •   Sponsor ID;



  •   Beneficiary Name;



  •   Beneficiary HIC#;



  •   Date Grievance Received;



  •   Date Grievance Decided;



  •   Disposition of Grievance; and



  •   Category of Grievance based on those below.         Grievance log
categories are:



  •   Enrollment



  •   Enrollment materials (card) not distributed in a timely manner.



  •   Beneficiary charged too much for enrollment fees.



  •   Enrollment fees per sponsor are not the same for all beneficiaries
enrolled in each State and all beneficiaries are not allowed to enroll in each
State



  •   Disenrollment



  •   Sponsors inappropriately encourage beneficiaries to disenroll or disenroll
beneficiaries for an invalid reason.

     
 
  oNot correctly processing requests for disenrollment timely



  •   Marketing



  •   Sponsors are falsely advertising product or services that aren’t covered
by the discount card.



  •   Sponsors are falsely advertising network.



  •   Sponsors are not advertising accurate drug prices.



  •   Sponsors are participating in illegal marketing practices such as
door-to-door marketing of the drug card, or offering illegal inducements to
enroll in the drug card.

     
 
  oSponsors are using unapproved marketing materials.



  •   Benefits/Access



  •   Sponsors do not have a mechanism that informs the beneficiary on amount of
transitional assistance remains (electronically or by telephone) at the
point-of-sale of covered discount card drugs.



  •   Sponsor inaccurately tracks a beneficiary’s transitional assistance
spending.



  •   Sponsors do not provide that each pharmacy that dispenses a covered
discount card drug shall inform a TA individual enrolled under the



  •   program of the differential between the price of the drug and the price of
the lowest priced, therapeutically bioequivalent generic drug

covered by the discount card program at the time of purchase? (Note: long-term
care and Indian health services may not be required to provide this service.)



  •   Sponsors and/or providers are discouraging use of the card for all or
certain drugs covered by the card.



  •   The service area represented in the solicitation is not available to
beneficiaries.



  •   The sponsor does not provide an adequate grievance process.



  •   Pricing/Co-Pays



  •   Enrollees do not have access to negotiated prices.



  •   Pharmacies (sponsors) are charging more than the lower of the price based
on negotiated prices or the U&C price.



  •   TA beneficiaries are not being charged the proper co-insurance based on
beneficiary status (e.g., 100% of FPL or 135% of FPL).



  •   Customer Service



  •   Sponsors do not have an accessible toll-free number for providing, upon
request, specific information such as negotiated prices and amount of
transitional assistance remaining available through the program.



  •   Sponsors are not meeting their self-reported timeframes for customer
service.



  •   Sponsors do not provide the required level of service to non-English
speakers and the hearing impaired.



  •   Sponsors are not providing accurate and/or timely information about the
card.



  •   Confidentiality



  •   Sponsors are not meeting HIPAA requirements (after HIPAA provisions are
implemented).



  •   Sponsors are using enrollee information to market products outside of the
drug card provisions (e.g., are sponsors selling member mailing lists).



  •   Pharmacies oPharmacies cannot access sponsor information in a timely
manner. oPharmacies are not getting paid by the sponsor in a timely manner.



  •   Other (if grievance does not fit into one of the above categories)

6